Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 1 of 77




                   EXHIBIT A
                              Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 2 of 77




                                                                                                          Style Definition: Normal: Space After: 5.5 pt, Line
  https://fam.state.gov/fam/09fam/09fam030208.html          Go                                            spacing: Multiple 1.01 li

                                                                                   9 FAM                  Style Definition: Heading 1: Font: 17.5 pt, Left, Indent:
                                                                 DEC JAN    FEB
                                                                                                          Left: 0", Space After: 14.5 pt, Line spacing: Multiple
                                                                                                          1.04 li
705 captures                                                            18         302.8                  Style Definition: Heading 2: Font: 15.5 pt, Space After:
19 Jan 2016 - 8 Feb 2018                                          2016 2017 2018
                                                                                                          0 pt, Line spacing: Multiple 1.08 li
                                                                                       👤   ⍰❎f 👤          Style Definition: Heading 3: Font: 13.5 pt, Space After:
                                                                                   👤 About this capture   3.1 pt, Line spacing: Multiple 1.05 li

                           (U) PUBLIC CHARGE - INA 212(A)(4)                                              Style Definition: Heading 4: Font: 12 pt, Font color:
                                                                                                          Custom Color(RGB(139,69,19)), Right: 0", Space After:
                               (CT:VISA-254; 11-XX-XXXXXXX; 01-03-2018)                                   4.4 pt, Line spacing: Multiple 1.08 li
                                       (Office of Origin: CA/VO/L/R)                                      Style Definition: Heading 5
                                                                                                          Formatted: Font: 19.5 pt, Font color: Custom
                                                                                                          Color(RGB(0,0,139))

9 FAM 302.8-1 (U) STATUTORY AND REGULATORY                                                                Formatted: Normal, Centered, Indent: Left: 0",
                                                                                                          Hanging: 0.01", Right: 0.09", Space After: 4.4 pt, Line
AUTHORITY                                                                                                 spacing: Multiple 1.08 li
                                                                                                          Formatted: Font: 19.5 pt, Font color: Custom
                                                                                                          Color(RGB(0,0,139))
9 FAM 302.8-1(A) (U) Immigration and Nationality Act
                                                                                                          Formatted: Normal, Centered, Indent: Left: 0",
(CT:VISA-198;               09-30-2016)
                                                                                                          Hanging: 0.01", Line spacing: Multiple 1.08 li
(U) INA 101(a)(15) (8 U.S.C. 1101(a)(15)); INA 101(b)(1)(E) (8 U.S.C. 1101(b)(1)(E));                     Formatted: Font: 19.5 pt, Font color: Custom
INA 102 (8 U.S.C. 1102); INA 203(g) (8 U.S.C. 1153(g)); INA 212(a)(4) (8 U.S.C.                           Color(RGB(0,0,139))
1182(a)                                                                                                   Formatted: Indent: Left: 0", Right: 0"
(4)); INA 212(a)(5)(A) (8 U.S.C. 1182(a)(5)(A)); INA 213 (8 U.S.C. 1183); INA 213A (8                     Formatted: Indent: Left: 0"
U.S.C. 1183a); INA 221(g) (8 U.S.C. 1201(g)); INA 245 (8 U.S.C. 1255); INA 248 (8
                                                                                                          Formatted: Heading 1
U.S.C. 1258); INA 316 (8 U.S.C. 1427); INA 317 (8 U.S.C. 1428); INA 319(b)(1) (8
                                                                                                          Formatted: Right: 0.01", Space After: 0.85 pt
U.S.C.
1430(b)(1)); INA 320 (8 U.S.C. 1431).                                                                     Formatted: Right: 0.01"
                                                                                                          Formatted: Right: 0.01", Space After: 20.7 pt

9 FAM 302.8-1(B) (U) Code of Federal Regulations                                                          Formatted: Heading 2

(CT:VISA-198;               09-30-2016)
(U) 8 CFR 205.1(a)(3)(i)(C); 8 CFR 316.20; 8 CFR 213a; 22 CFR 40.41.                                      Formatted: Right: 0.01", Space After: 20.7 pt



9 FAM 302.8-1(C) (U) United States Code                                                                   Formatted: Heading 2

(CT:VISA-198;               09-30-2016)
(U) 8 U.S.C. 1641(c); 28 U.S.C. 1746; 42 U.S.C. 9902(2).                                                  Formatted: Right: 0.01", Space After: 20.7 pt




                                                                                                                                     001
                     Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 3 of 77




9 FAM 302.8-1(D) (U) Public Laws                                                               Formatted: Heading 2

(CT:VISA-198;     09-30-2016)
(U) Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Public Law        Formatted: Right: 0.01", Space After: 29.05 pt
104-193.



9 FAM 302.8-2 (U) PUBLIC CHARGE                                                                Formatted: Heading 1



9 FAM 302.8-2(A) (U) Grounds
(CT:VISA-254; 11-29-
2016483; 01-03-2018)
(U) Under INA 212(a)(4), any alien is inadmissible) provides that an applicant who, in         Formatted: Right: 0.01", Space After: 0 pt
the opinion of the consular officer at the time of application for a visa, for admission, or
adjustment of status, is likely at any time to become a public charge is inadmissible. All     Formatted: Font color: Black
immigrant visa (IV) and nonimmigrant visa (NIV) applicants, except those mentioned in
9 FAM 302.8-2(B)(6), are subject to a public charge ineligibility.
9 FAM 302.8-2(B) (U) Application                                                               Formatted: Heading 2


9 FAM 302.8-2(B)(1) (U) Definition of What is "Public Charge"                                  Formatted: Heading 3, Right: 0"

(CT:VISA-198;     09-30-
2016483;    01-03-2018) a.
(U) In General:
   (1) (U) For the purpose of determining inadmissibility under INA 212(a)(4), the term        Formatted: Indent: Hanging: 0.37", Right: 0.01",
       "public charge" means that an alien, after admission into the United States, is An      Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                               Start at: 1 + Alignment: Left + Aligned at: 0.61" +
       applicant is likely to become a public charge if he or she is likely, at any time
                                                                                               Indent at: 0.61"
       after admission, to become primarily dependent on the U.S. Government
       (Federal, state, or local) for subsistence. This means either::
       (a) (U) Receipt of public cash assistance for income maintenance (see paragraph
           b below); or
       (b) (U) Institutionalization for long-term care at U.S. Government expense (see
           paragraph dc below). Short-term confinement in a medical institution for
           rehabilitation does not constitute primary dependence on the U.S.
           Government for subsistence.
  (2) (U) When considering the likelihood of an applicant becoming such a “public
      charge,”, you must take into account, at a minimum, the factors specified in INA
      212(a)(4)(B) (see 9 FAM 302.8-2(B)(3) below) (in addition to any required Form
      I864, Affidavit of Support Under Section 213A of the Act or Form I-134, Affidavit




                                                                                                                         002
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 4 of 77




       of Support), in order to base the determination on the totality of the alien's
       circumstances at the time of visa application.
  (3)(2) (U) USCIS states that “in determining whether an alien meets the definition         Formatted: Indent: Hanging: 0.37", Right: 0.01",
      for public charge inadmissibility, a number of factors are considered, including at    Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                             Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      a minimum, age, health, family status, assets, resources, financial status,
                                                                                             Indent at: 0.61"
      education, and skills. No single factor, other than the lack of an affidavit of
      support, if required, will determine whether an individual is a public charge.”
      (USCIS, Public Charge Fact (See 9 FAM 302.8-2(B)(2).)
       Sheet, April 29, 2011.)
  (3) (U) An applicant required to submit an affidavit of support who fails to submit a
      sufficient affidavit of support is inadmissible as a public charge. (See 9 FAM
      302.8-
      2(B)(3).)
b. (U) Defining Public Cash Assistance: In the "public charge" context, "public cash         Formatted: Indent: Hanging: 0.26", Right: 0.01",
   assistance” for income maintenance includes:                                              Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                             Start at: 2 + Alignment: Left + Aligned at: 0.26" +
  (1) (U) Supplemental security income (SSI);                                                Indent at: 0.26"

  (2) (U) Cash temporary assistance for needy families (TANF), but not including
      supplemental cash benefits or any non-cash benefits provided under TANF; and
  (3) (U) State and local cash assistance programs that provide for income
      maintenance (often called state general assistance).
c. (U) Institutionalization for Long Term Care:
  (1) (U) For INA 212(a)(4) purposes, "institutionalization for long-term care" refers to
      care for an indefinite period of time for mental or other health reasons, rather
      than temporary rehabilitative or recuperative care even if such rehabilitation or
      recuperation may last weeks or months.
  (2) (U) In addition, USCIS notes that “public assistance, including Medicaid, that is
      used to support aliens who reside in an institution for long-term care – such as a
      nursing home or mental health institution – may be considered as an adverse
      factor in the totality of the circumstances for purposes of public charge
      determinations. Short-term institutionalization for rehabilitation is not subject to
      public charge consideration.” See USCIS, Public Charge Fact Sheet, April 29,
      2011.
  (4) (U) These types of assistance are sometimes also referred to as “means tested
      benefits.”
c.d. (U) Benefits Not Considered for Public Charge as Cash Assistance For Income             Formatted: Indent: Hanging: 0.26", Right: 0.01",
   Maintenance:                                                                              Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                             Start at: 2 + Alignment: Left + Aligned at: 0.26" +
  (1) (U) There are many forms of U.S. Governmentpublic assistance that an                   Indent at: 0.26"
      alienapplicant may have accepted in the past, or that you may reasonably believe




                                                                                                                       003
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 5 of 77




    an alienapplicant might receive after admission to the United States, that are of
    a non-cash and/or supplemental nature and would not create an inadmissibility
    under INA 212(a)(4). Certain programs are funded with public funds for the
    general good, such as public education and child vaccination programs, etc., and
    are not considered to be benefits for the purposes of INA 212(a)(4). should not
    be considered to be benefits when examining the applicant under INA 212(a)(4),
    and may only be considered as part of the
    totality of the applicant’s circumstances in determining whether an applicant is
    likely to become a public charge.
(2) (U) Although the Personal Responsibility and Work Opportunity Reconciliation Act
    of 1996 prohibit aliens from receiving many kinds of public benefits, it specifically
    exempts from this prohibition several of the public benefits indicated below.
    Neither the past nor possible future receipt of such non-cash or supplemental
    assistance may be considered in determining whether an alien is likely to become
    a public charge. The benefits
(1)(3) (U) Benefits that are not to be considered as public cash assistance or              Formatted: Indent: Hanging: 0.37", Right: 0.01",
    income include, but are not limited to:                                                 Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                            Start at: 1 + Alignment: Left + Aligned at: 0.61" +
    (a) (U) The Food StampSupplemental Nutrition Assistance Program; (SNAP)                 Indent at: 0.61"
        (formerly called “Food Stamps”);
    (b) (U) The Medicaid Program (other than paymentspayment under Medicaid for
        long-term institutional care);
    (c) (U) The Child Health Insurance Program (CHIP);
    (d) (U) Emergency medical services;
    (e) (U) The Women, Infants and Children (WIC) Program;
    (f)   (U) Other nutrition and food assistance programs;
    (g) (U) Other health and medical benefits;
    (h) (U) Child- care benefits;
    (i)   (I)   (U) fosterFoster care;
    (j)   (U) Transportation vouchers;
    (k) (U) Job training programs;
    (l)   (U) Energy assistance, such as the low-income home energy assistance
          program (LIHEAP);
    (m) (U) Educational assistance, such as Head Start or aid for elementary,
        secondary, or higher education;
    (n) (U) Job training;




                                                                                                                      004
                 Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 6 of 77




    (p)(o)     (U) In-kind emergency community services, such as soup kitchens
         and crisis counseling;
    (q)(p)    (U) State and local programs that serve the same purposes as the
         Federal inkind programs listed above; and
    (r)(q)     (U) anyAny other Federal, State, or local program in which benefits
         are paid inkind, by voucher or by any means other than payment of cash
         benefits to the eligible person for income maintenance.
(2) (U) In all cases, the underlying nature of the program reveals whether it is
    considered a "public charge" (i.e., is the program intended to be a primary source
    of cash for income maintenance?). Some programs which provide cash benefits
    for special purposes are supplemental and not for income maintenance. They
    include such help as transportation or child care benefits paid in cash, or one-time
    emergency payments made under TANF to avoid the need for on-going cash
    assistance.
(3)(4) (U) Cash benefits that have been earned (e.g., social security payments, old        Formatted: Indent: Hanging: 0.37", Right: 0.01", Space
    age survivors disability insurance (OASDI), unemployment benefits, U.S.                After: 19.5 pt, Numbered + Level: 2 + Numbering Style:
                                                                                           1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
    Government pension benefits, and veterans benefits) are not considered public
                                                                                           0.61" + Indent at: 0.61"
    cash assistance for the purposes of a public charge determination under INA
    212(a)(4).




                                                                                                                      005
                     Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 7 of 77




b. d. (U) Institutionalization for Long Term Care:                                            Formatted: Indent: Hanging: 0.26", Right: 0.01",
                                                                                              Numbered + Level: 1 + Numbering Style: a, b, c, … +
  (1) (U) For INA 212(a)(4) purposes, "institutionalization for long-term care" refers to     Start at: 2 + Alignment: Left + Aligned at: 0.26" +
      care for an indefinite period of time for mental or other health reasons, rather        Indent at: 0.26"
      than temporary rehabilitative or recuperative care even if such rehabilitation or
      recuperation may last weeks or months.
  (2)(1) (U) In addition, USCIS notes that “public assistance, including Medicaid, that
      is used to support aliens who reside in an institution for long-term care – such as
      a nursing home or mental health institution – may be considered as an adverse
      factor in the totality of the circumstances for purposes of public charge
      determinations. Short-term institutionalization for rehabilitation is not subject to
      public charge consideration.” See USCIS, Public Charge Fact Sheet, April 29,
      2011.
9 FAM 302.8-2(B)(2) (U) Determining “Totality of Circumstances”
(CT:VISA-483;    01-03-2018)
a. (U) In General:
  (1) (U) In making a determination whether an applicant is inadmissible under INA
      212(a)(4)(B), in every case, you must consider at a minimum the applicant's:
       (a) (U) Age;
       (b) (U) Health;                                                                        Formatted: Right: 0.01", Numbered + Level: 2 +
                                                                                              Numbering Style: a, b, c, … + Start at: 1 + Alignment:
       (c) (U) Family status;                                                                 Left + Aligned at: 0.6" + Indent at: 0.6"
       (d) (U) Assets, resources, and financial status; and (e) (U) Education and skills.
  (2) (U) These factors, and any other reasonable factors considered relevant by an
      officer in a specific case, will make up the "totality of the circumstances" that you
      must consider when making a public charge determination.
  (3) (U) Value of the Affidavit of Support: A properly filed, non-fraudulent Form I864
      in those cases where it is required, is a positive factor in the totality of the
      circumstances. The applicant must still meet the INA 212(a)(4) requirements
      and satisfy the “totality of the circumstances” analysis, which requires the
      consideration of the factors listed in paragraph (1) above .
b. (U) Health:
  (1) (U) You must take into consideration the panel physician's report regarding the
      applicant's health, especially if there is a prognosis that might prevent or
      ultimately hinder the applicant from maintaining employment successfully or
      indicate the likelihood that the alien would require institutionalization at
      government expense. As noted above in 9 FAM 302.8-2(B)(1) paragraph (c), the
      likelihood that an applicant will receive Medicaid that is used to support
      applicants who reside in an institution for long-term care – such as a nursing




                                                                                                                          006
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 8 of 77




       home or mental health institution – may be considered as an adverse factor in
       the totality of the circumstances for purposes of public charge determinations.
  (2) (U) Additionally, certain health issues which might affect employment, increase
      likelihood of future medical expenses, or otherwise affect the applicant's ability to
      adequately provide for himself or herself or dependents should increase the
      burden on the applicant to provide evidence that they will not become a public
      charge.
  (3) (U) This could include the need to provide proof of medical insurance or other
      ability to pay medical expenses in the United States.
c. (U) Family Status: You should consider the number of dependents for whom the                Formatted: Indent: Hanging: 0.25", Right: 0.01", Space
   applicant would have financial responsibility. Having a significant number of               After: 0 pt, Numbered + Level: 1 + Numbering Style: a,
                                                                                               b, c, … + Start at: 2 + Alignment: Left + Aligned at:
   dependents may be a negative factor, because greater resources are required to
                                                                                               0.25" + Indent at: 0.25"
   avoid relying on public assistance and benefits from the government. An applicant
   generally should at least be able to support the number of dependents at 125 percent
   of the Federal Poverty Guidelines.
d. (U) Applicant’s Age: You should consider the age of the applicant. For a person who
   is under the age of 18 and either is not accompanied by a parent or guardian or not
   following to join a parent or guardian, age is a negative factor in the totality of the
   circumstances. If the applicant is 18 years of age or older, you should consider what
   skills the applicant has to make him or her employable in the United States. An
   applicant’s advanced age may be a negative factor, if you believe it adversely affects
   the person’s employability and may increase the potential for healthcare related
   costs.
e. (U) Education and Work Experience:
  (1) (U) For applicants with an approved Form I-140, Immigrant Petition for Alien
      Worker, you should review the applicant's education and work experience to
       determine if these are compatible with the duties of the applicant's job offer (if
       any).
  (2) (U) You should consider the applicant's skills, length of employment, and
      frequency of job changes. You may conclude that work experience is evidence of
      skills.
  (3) (U) Even if a job offer is not required for the visa classification, you should assess
      the likelihood of the alien's ability to become or remain self-sufficient in the
      United States. (See paragraph f below.) You may consider employment plans or
      tentative job offers as evidence towards the totality of the circumstances for
      nonEmployment based applicants.
  (4) (U) Employment Considerations and the I-864: You may not consider an offer of
      employment to an applicant in place of a Form I-864 in cases where the I-864 is
      required. For more information on the impact of employment on the affidavit of
      support requirement see 9 FAM 302.8-2(C)(1) paragraph c.




                                                                                                                         007
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 9 of 77




  (5) (U) Information Contained on Approved Labor Certification: The majority of
      employment-based immigrants are subject to the labor certification
      requirement under INA 212(a)(5) (see 22 CFR 40.51 and 9 FAM 302.1-5(B)).
      You may presume, that in cases such as this, when a Labor Department Form
      ETA-9089, Application for Permanent Employment Certification, or Form ETA-
      750-Part A & B, Application for Alien Employment Certification is certified, that
      the position is permanent and the prevailing wage has been met. If you identify
      new facts that indicate that the position is not permanent or that the prevailing
      wage has not been met, you must follow the procedures at 9 FAM 504.2-8
      Revocation and Revalidation of Immigration Visa Petitions. Some employment-
      based immigrants require an affidavit of support, see 9 FAM 302.8-2(C)(1)
      paragraph a(3) for more information on that requirement.
f. (U) The Applicant's Financial Resources:                                                    Formatted: Indent: Hanging: 0.25", Right: 0.01",
                                                                                               Numbered + Level: 1 + Numbering Style: a, b, c, … +
  (1) (U) Consideration of Current or Prior Receipt of Public Assistance:                      Start at: 2 + Alignment: Left + Aligned at: 0.25" +
                                                                                               Indent at: 0.25"
       (a) (U) The public charge provision in INA 212(a)(4) is prospective in nature.
           You must, therefore, base the determination of the likelihood that the
           applicant will become a public charge in the future on the assessment of the
           alien's totality of the circumstances, including whether those circumstances
           reasonably lead to a determination that the alien is likely to obtain public
           benefits if he or she enters the United States.
       (b) (U) Receipt of Public Assistance by the Applicant:
           (i)    (U) Past or current receipt of public assistance of any type by the visa
                  applicant or a family member in the visa applicant’s household is
                  relevant to determining whether the applicant is likely to become a
                  public charge in the future but the determination must be made on the
                  present circumstances.
           (ii)   (U) If the applicant's financial circumstances are significantly different
                  than when the applicant received public assistance, that would be a
                  factor against a public charge finding under INA 212(a)(4). However, if
                  the applicant's financial circumstances are similar, that would be a
                  strong factor in favor of a public charge finding.
       (c) (U) Receipt of Means-Tested Benefits by the Sponsor:
           (i)    (U) The sponsor's past or current receipt of means-tested benefits is a
                  factor in support of a finding of inadmissibility for the applicant under
                  INA 212(a)(4), insofar as it affects the applicant’s resources and
                  financial status, including the sponsor’s ability to support the
                  applicant.
           (ii)   (U) If the sponsor or any member of his or her household has received
                  public means-tested benefits within the past three years, you must
                  review fully the sponsor's current ability to provide the requisite level




                                                                                                                         008
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 10 of 77




                 of support, taking into consideration the kind of assistance provided
                 and the dates received.
        (iii)    (U) You must review carefully Form I-864 or Form I-134 and all
                 attachments submitted with Form I-134, as well as evidence of the
                 sponsor's current financial circumstances, in such cases.
        (iv)     (U) See 9 FAM 302.8-2(C) for more information on the affidavit of
                 support.
(2) (U) Evidence of Financial Resources:
    (a) (U) In general: If an applicant has sufficient resources, it is a positive factor
        in the totality of the circumstances as the applicant is less likely to become a
        public charge. You should refer to 9 FAM 302.8-2(C)(12), Poverty Income
        Guidelines, published by the Department of Health and Human Services
        (HHS). Income above 125% of the Federal Poverty Guideline and assets in
        the amount of 5 times 125% of the Federal Poverty Guideline generally
        constitutes sufficient resources. See USCIS, Public Charge Fact Sheet, April
        29, 2011.
    (b) (U) Family members:
        (i)      (U) All accompanying dependent family members and other dependent
                 family members already in the United States are considered to be
                 within the family unit for purposes of applying the poverty income
                 guidelines.
        (ii)     (U) A dependent family member’s receipt of public benefits is a heavily
                 negative factor in the totality of circumstances unless the applicant can
                 demonstrate that his or her prospective income and assets with the
                 income and assets of the others in the family will be sufficient for the
                 family to overcome the poverty income guideline for the family.
      (c)      (U) Informing Applicants of Required Documentation: You should make           Formatted: Indent: Hanging: 0.46", Right: 0.01",
               every effort to inform applicants in advance of the visa interview of the     Numbered + Level: 3 + Numbering Style: a, b, c, … +
                                                                                             Start at: 3 + Alignment: Left + Aligned at: 1.25" +
               required support documents. You should be in a position to issue or deny
                                                                                             Indent at: 1.25"
               the visa under INA 212(a)(4) at the end of the initial visa interview,
               assuming that the applicant has made reasonable efforts to submit the
               evidence originally requested. Applicants who are not likely to overcome
               the public charge provision even after the presentation of additional
               evidence should be refused under INA 212(a)(4) instead of INA 221(g).
               Adequate time and effort spent prior to and during the initial interview
               can save work for the post and the applicant in this respect.
      (d)      (U) Evidence of Resources: An applicant may establish the adequacy of
               financial resources by submitting evidence of bank deposits, ownership of
               property or real estate, ownership of stocks and bonds, insurance policies,
               or income from business investments sufficient to provide for his or her




                                                                                                                       009
                     Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 11 of 77




               needs, as well as those of any dependent family member, until suitable
               employment is located. (The amount sufficient will depend on the
               applicant's age, physical condition, and the circumstances and size of
               the applicant’s family.)
        (i)        (U) Bank Deposits—Applicants relying on bank deposits to meet the           Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
                   public charge requirements should present as evidence a letter signed       0.01", Numbered + Level: 4 + Numbering Style: i, ii, iii,
                                                                                               … + Start at: 1 + Alignment: Left + Aligned at: 1.47" +
                   by a senior officer of the bank over the officer's title, showing:
                                                                                               Indent at: 1.47"
               ·   (U) The date the account was opened;                                        Formatted: Indent: Left: 1.23", Right: 0.01"

               ·   (U) The number and amount of deposits and withdrawals during the            Formatted: Indent: Left: 1.23", Right: 0.01"
                   last 12 months;
               ·   (U) The present balance. This information may prevent attempted
                   abuse such as an initial deposit of a substantial sum of money being
                   made within a relatively short time prior to the immigrant visa
                   application; and
               ·   (U) How the money, if in a foreign bank in foreign currency, is to be
                   transferred to the United States.
        (ii)       (U) Real estate investments—Evidence of property ownership may be           Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
                   in the form of a title deed or equivalent or certified copies. The          0.01", Numbered + Level: 4 + Numbering Style: i, ii, iii,
                                                                                               … + Start at: 1 + Alignment: Left + Aligned at: 1.47" +
                   applicant must satisfy you as to the plans for disposal or rental of such
                                                                                               Indent at: 1.47"
                   property and the manner in which the income from the property (if
                   abroad) is to be transferred to the United States for the applicant's
                   support.
        (iii)      (U) Stocks and Bonds—Evidence of income from these sources should
                   indicate present cash value or expected earnings and, if the income is
                   derived from a source outside the United States, a statement as to how
                   the income is to be transferred to the United States.
        (iv)       (U) Income from business investments;
        (v)        (U) Insurance policies; or
        (vi)       (U) Sufficient support from a combination of the above sources.             Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
                                                                                               0.01", Space After: 0 pt, Line spacing: single,
(3) (U) Use of Form I-134, Affidavit of Support:                                               Numbered + Level: 4 + Numbering Style: i, ii, iii, … +
                                                                                               Start at: 1 + Alignment: Left + Aligned at: 1.47" +
    (a) (U) Because INA 212(a)(4)(C) and INA 213A require the use of Form I-864
                                                                                               Indent at: 1.47"
        for so many classes of immigrants, the use of Form I-134, has been reduced
        considerably. Nevertheless, there still are circumstances when Form I-134
        may be beneficial. This affidavit, submitted by the applicant at your request,
        is not legally binding on the sponsor and should not be accorded the same
        weight as Form I-864. Form I-134 should be given consideration as one
        form of evidence, however, in conjunction with the other forms of evidence
        mentioned below.




                                                                                                                           010
              Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 12 of 77




(b) (U) If any of the following applicants need an Affidavit of Support to meet the
    public charge requirement, they must use Form I-134, as they are not
    authorized to use Form I-864:
    (i)     (U) Returning resident applicants (SBs);
    (ii)    (U) Diversity visa applicants (DVs); and
    (iii)   (U) Fiancé(e)s (K-1s or K-3s).
(c) (U) The submission of Form I-134 alone is not sufficient to establish that the
    beneficiary is not likely to become a public charge. You must make a
    thorough evaluation of other factors, such as:
    (i)     (U) The sponsor's motives in submitting the affidavit;                     Formatted: Indent: Left: 0.98", Hanging: 0.48", Right:
                                                                                       0.01", Numbered + Level: 5 + Numbering Style: i, ii, iii,
    (ii)    (U) The sponsor's relationship to the applicant (e.g., relative by blood   … + Start at: 1 + Alignment: Left + Aligned at: 1.46" +
            or marriage, former employer or employee, schoolmates, or business         Indent at: 1.46"
            associates);
            (U) NOTE: When there are compelling or forceful ties between the
            applicant and the sponsor, such as a close family relationship or
            friendship of long standing, you may favorably consider the affidavit.
            On the other hand, an affidavit submitted by a casual friend or distant
            relative who has little or no personal knowledge of the applicant has
            more limited value. If the sponsor is not a U.S. citizen or lawful
            permanent resident (LPR), the likelihood of the sponsor's support of an
            immigrant visa (IV) applicant until the applicant can become
            selfsupporting is a particularly important consideration.
    (iii)   (U) The length of time the sponsor and applicant have known each           Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
            other;                                                                     0.01", Numbered + Level: 5 + Numbering Style: i, ii, iii,
                                                                                       … + Start at: 3 + Alignment: Left + Aligned at: 1.47" +
    (iv)    (U) The sponsor's financial resources; and                                 Indent at: 1.47"

    (v)     (U) Other obligations and expenses of the sponsor, as indicated on the
            I134.
(d) (U) The degree of corroborative detail necessary to support the affidavit will     Formatted: Indent: Left: 0.98", Right: 0.01", Numbered
    vary depending upon the circumstances. In immigrant cases, however, the            + Level: 3 + Numbering Style: a, b, c, … + Start at: 4 +
                                                                                       Alignment: Left + Aligned at: 0.98" + Indent at: 0.98"
    sponsor's statement should include:
    (i)     (U) Information regarding income and resources;
    (ii)    (U) Financial obligations for the support of immediate family members
            and other dependents;
    (iii)   (U) Other obligations and expenses; and
    (iv)    (U) Plans and arrangements made for the applicant's support in the
            absence of a legal obligation toward the applicant.




                                                                                                                   011
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 13 of 77




       (e) (U) To substantiate the information regarding income and resources, the
           sponsor should attach to the affidavit a copy of the latest federal income
           tax return filed prior to the signing of the Form I-134, including all
           supporting schedules. If you determine that the tax return and/or additional
           evidence in the file do not establish the sponsor's financial ability to carry out
           the commitment toward the immigrant for what might be an indefinite period
           of time, or there is a specific reason (other than the passage of time) to
           question the veracity of the income stated on the Form I-134 or the
           accompanying document(s), you should request additional evidence (i.e.,
           statement from an employer showing the sponsor's salary and the length and
           permanency of employment, recent pay statements, or other financial data).
       (f) (U) If the sponsor has a well-established business and submits a rating from
           a recognized business rating organization, you may accept evidence other
           than a copy of the sponsor's latest income tax return to establish the
           sponsor's ability to provide financial support to the applicant.
g. (U) Public Charge Bonds:
  (1) (U) Submission to the Department: In rare cases where you have to consider the
      use of a bond in either a NIV or IV case, you must consult with CA/VO/L/A for
      assistance. In cases where the applicant appears to be ineligible as a public
       charge, the sponsor or another person may wish to post a public charge bond              Formatted: Indent: Left: 0.6", Right: 0.01", No bullets
       pursuant to INA 213. The public charge bond should be used sparingly. When an            or numbering
       applicant appears likely on the facts to become a public charge (for example
       because of an acute physical condition and lack of adequate resources), the filing
       of a bond would not serve any purpose if the needs of the applicant would easily
       overcome the value of the bond.
  (2) (U) The visa issued in such cases must carry a notation that the bond was posted
      and the notification (or a certified copy thereof) that the bond had been posted
      must also be attached to the visa.

9 FAM 302.8-2(B)(3) (U) Applying INA 212(a)(4) to Immigrants                                    Formatted: Heading 3, Right: 0"

(CT:VISA-198; 09-30-                                                                            Formatted: Heading 4
2016483; 01-03-2018)
a. (U) Determining Likelihood of Inadmissibility:
(1)a. (U) INA 212(a)(4) applies to all aliens seeking entry into the United Statesvisa          Formatted: Indent: Hanging: 0.25", Right: 0.01",
   applicants, with a few exceptions (see 9 FAM 302.8-2(B)(18) below). With respect to          Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                                Start at: 1 + Alignment: Left + Aligned at: 0.25" +
   immigrant visa applicants, the amount and type of evidence generally required is
                                                                                                Indent at: 0.25"
   much greater than that required in a nonimmigrant case. In all cases, however, you
   must base the determination of the likelihood that the applicant will become a public
   charge on a reasonable future projection of the alien's present circumstances. You
   may not refuse a visa on the basis of "what if" type considerations (e.g., "what if the
   applicant loses the job before reaching the intended destination," or "what if the




                                                                                                                           012
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 14 of 77




  applicant is faced with a medical emergency."). Instead, you must assess only the
  "totality of the circumstances" existing at the time of visa application. (See 9 FAM
  302.8-2(B)(3) below.) In short, you must be able to point to circumstances which
  make it not merely possible, but likely, that the applicant will become a public charge,
  as defined in 9 FAM 302.8-2(B)(1), above.6) below).
  (1) (U) You must base the determination of the likelihood that the applicant will
      become a public charge based on an assessment of the totality of the
      circumstances regarding the applicant.
  (2) (U) You must be able to point to circumstances which make it not merely
      possible, but likely, that the applicant will become a public charge at any time in
      the future, as defined in 9 FAM 302.8-2(B)(1), above.
b. (U) Effect of Affidavit of Support Requirement on Public Charge Determinations:
  (1) Under INA 213A, an affidavit of support is a requirement for certain applicants as
      apart of the public charge inadmissibility determination under INA 212(a)(4).
      The requirements under both INA 212(a)(4) and INA 213Amust be satisfied when
      the applicant is subject to INA 213A.
       (a) (U) A properly filed and sufficient, non-fraudulent Form I-864, may not
           necessarily satisfy the INA 212(a)(4) requirements, but may provide
           additional evidence in the review of public charge determination.
       (b) (U) You may consider the likelihood that the sponsor(s) will support the
           applicant in determining public charge.
       (c) (U) If you have concerns about whether a particular Form I-864 may be
           “fraudulent,” you should contact CA/FPP for guidance.
c. (U) Who is Subject to INA 213A: For information on applicants subject to the
   requirements of INA 213A see 9 FAM 302.8-2(C)(1).
d. (U) Diversity Immigrants (DV) Applicants: DV applicants differ from most IV
   applicants in that the Diversity Immigrant program was designed to permit
   immigration without petitioners or sponsors. As in other IV cases, you should review
   the totality of the DV applicant’s circumstances to assess her or his likelihood of
   becoming a public charge. Although the DV program requires a certain level of
   education or work experience (see 9 FAM 502.6-3), these are minimums and must be
   considered in the totality of the DV applicant’s circumstances to determine his ability
   to become or remain self-sufficient in the United States.

9 FAM 302.8-2(B)(4) (U) Applying INA 212(a)(4) in NIV Cases
(CT:VISA-483;    01-03-2018)
a. (U) NIV Applicants and INA 212(a)(4):
  (1) (U) All NIV applicants, except those mentioned in 9 FAM 302.8-2(B)(6) below,
      are subject to a INA 212(a)(4).




                                                                                             013
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 15 of 77




  (2) (U) Additionally, if an applicant cannot overcome INA 214(b), you should not
      expend resources on pursuing a possible INA 212(a)(4) ineligibility, as the
      applicant's circumstances might be very different should he or she apply again
      in the future.
  (3) (U) In determining inadmissibility under INA 212(a)(4), you must be aware of the
      differences in the requirements imposed on immigrant, as opposed to NIV
      applicants. The amount and type of evidence generally required in an immigrant
      visa case is much greater than that which is required in a nonimmigrant visa
      case. Evidence that establishes the applicant is entitled to an NIV is generally
      sufficient to meet the requirements of INA 212(a)(4), absent evidence that gives
      you reason to believe that a public charge concern exists.
b. (U) Additional Evidence of Support in NIV Cases: If the evidence of nonimmigrant
   status submitted does not indicate adequate provision for the applicant's support
   while in the United States and for the return abroad, you may request specific
   financial evidence. Such evidence may take the form of a Form I-134 from a sponsor
   that clearly indicates the sponsor's willingness to act in such capacity and the extent
   of financial responsibility undertaken for the applicant, or a surety bond (See 9 FAM
   302.8-2(B)(2) paragraph g)
c. (U) Alien’s Government Requiring Evidence of Support: Some foreign governments
   require their nationals to present evidence of support from a U.S. sponsor prior to the
   issuance of a passport or exit permit. Such documentation is usually required in the
   form of an Affidavit of Support guaranteeing that, while in the United States, the
   applicant will not become a burden on the applicant's country. Consular officers who
   are serving in a country with this requirement should not automatically require all
   applicants applying for visas to submit a copy of the support evidence submitted to
   the applicant's government. However, you may request a copy, as warranted.
d. (U) Aliens Seeking Admission For Medical Treatment: If the personal resources of an
   applicant seeking admission to the United States for medical treatment are not
   sufficient or are unavailable for use outside the country of residence, detailed
   documentation regarding the arrangements made for the applicant's medical care and
   support may confirm the financial ability of the guarantor to pay for medical
   treatment. Normally, this would include letters from the treating physician or hospital
   explaining the course and cost of treatment, including financial arrangements
   therefor, and letters from family, friends, or charitable organizations undertaking to
   cover the costs of medical care and support.
e. (U) Alien Seeking Admission as K Nonimmigrants: See 9 FAM 302.8-2(B)(2)
   paragraph f(3).
f. (U) Public Charge Bonds: In cases where the applicant is otherwise eligible for a visa,
   including under INA 214(b), the procedures for posting bond for NIVs are the same as
   those for immigrant visas (IV). (See 9 FAM 302.8-2(B)(2) paragraph g.)




                                                                                             014
                  Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 16 of 77




9 FAM 302.8-2(B)(5) (U) INA 221(g) versus INA 212(a)(4) Refusals
(CT:VISA-483;   01-03-2018)
(U) The determination of whether INA 221(g) or INA 212(a)(4) is the appropriate ground
of refusal is determined by whether or not you have decided that you have enough
information to make a finding of whether the applicant is likely to become a public
charge under INA 212(a)(4).
  (1) (U) For example, if Form I-864 is submitted without a copy of the latest Federal
      income tax return filed prior to the signing of the Form I-864, then this is a
      documentary problem; the refusal should be INA 221(g).
  (2) (U) On the other hand, if the Affidavit of Support is technically complete but does
      not reflect sufficient financial resources even after any possible joint sponsors
      have submitted an Affidavit of Support, or the applicant has no Form I-864, then
      a substantive problem exists insofar as the petitioner or sponsor does not meet
      the qualifying criteria set forth in INA 213A, and you must refuse the visa under
      INA 212(a)(4).
  (3) (U) You should note that applications refused under INA 212(a)(4), unlike those
      refused under INA 221(g), are not subject to termination under INA 203(g). See
      9 FAM 504.13, Termination of Immigrant Visa Registration for more information
      on termination.

9 FAM 302.8-2(B)(6) (U) Aliens Exempt from INA 212(a)(4)
(CT:VISA-483;   01-03-2018)
(U) The following visa classes are exempt from INA 212(a)(4):                               Formatted: Right: 0.01"

  (1) (U) Nonimmigrants who qualify under INA 101(a)(15)(A) or INA 101(a)(15)(G),           Formatted: Indent: Hanging: 0.37", Right: 0.01",
      who are exempt from the public charge provisions of the law under INA 102             Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                            Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      (other than those classifiable as A-3 or G-5);
                                                                                            Indent at: 0.61"
  (2) (U) Nonimmigrants who qualify under INA 101(a)(15)(T);
  (3) (U) Nonimmigrants who qualify under INA 101(a)(15)(U);
  (4) (U) VAWA self-petitioners; and
  (5) (U) Qualified aliens described in section 431(c) of the Personal Responsibility and
      Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(c)).

  (2) 9 FAM 302.8-2(C) (U) (U) It is possible, however, for an applicant to show he or
      she is not likely to become a public charge and yet be found inadmissible under
      INA 212(a)(4) because of the 1996 amendment to that provision. Specifically, an
      applicant subject to the requirement for a specific type of affidavit of support
      (AOS), such as an I-864, must have such an AOS, regardless of any or all other
      circumstances. Therefore, if the relative petitioner of such an applicant does not,




                                                                                                                      015
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 17 of 77




      or cannot, properly execute a Form I-864 that applicant must be considered
      ineligible for a visa and the visa application should then be refused. See 9 FAM
      302.8-2(B)(11) below.
  (3) (U) Additionally, applicants who are not required to submit the Form I-864 must
      still be found not to be ineligible under INA 212(a)(4) in light of the totality of
      their circumstances.
b. (U) Applicants Required to Submit Form I-864: Applicants in any of the following
   immigrant categories must present Form I-864, properly executed in compliance with
   INA 213A, in order to establish their eligibility under INA 212(a)(4)(C). The term
   “relative” has been defined by 8 CFR 213a.1 to mean a husband, wife, father, mother,
   child, adult son or daughter, or brother or sister.
Affidavit of Support

9 FAM 302.8-2(C)(1) (U) Affidavit of Support Requirement and Purpose
(CT:VISA-483;     01-03-2018)
a. (U) Who Requires Form I-864, Affidavit of Support Under Section 213A of the Act?
   Pursuant to INA 213A the following applicants are required to submit a properly
   executed Affidavit of Support (Form I-864):
  (1) (U) Immediate relatives, including:                                                   Formatted: Indent: Hanging: 0.37", Right: 0.01",
                                                                                            Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
      (a) (U) Spouse of a U.S. citizen;                                                     Start at: 1 + Alignment: Left + Aligned at: 0.61" +
                                                                                            Indent at: 0.61"
      (b) (U) Parent of a U.S. citizen;
       (c)      (U) Child of a U.S. citizen (including adopted orphans or Hague
                Convention adoptees unless the orphan wouldchild will automatically
                become a citizen upon lawful admission as an immigrant pursuant
                tofulfillment of conditions of section
      (c)    320 of the Act); (See paragraph db(1) below); and                              Formatted: Indent: Hanging: 0.37", Right: 0.01",
                                                                                            Numbered + Level: 3 + Numbering Style: a, b, c, … +
       (d) (U) K nonimmigrants adjusting to lawful permanent resident (LPR) status          Start at: 1 + Alignment: Left + Aligned at: 0.97" +
           (See paragraph db(3)(e) below).                                                  Indent at: 0.97"

      (d)       (U) NOTE: Certain children classified Immediate Relative (IR-2 or IR-3)     Formatted: Indent: Hanging: 0.37", Right: 0.01",
             do not need Form I-864 (see paragraph d(1d) below).                            Numbered + Level: 3 + Numbering Style: a, b, c, … +
                                                                                            Start at: 1 + Alignment: Left + Aligned at: 0.97" +
  (2) (U) Family-based preference applicants, including:                                    Indent at: 0.97"

      (a) (U) Unmarried sons and daughters of U.S. citizens and their minor children, if
          any (F1);
      (b) (U) Spouses, children, and unmarried sons and daughters of permanent
          resident aliensapplicants (F2A/F2B);
      (c) (U) Married sons and daughters of U.S. citizens (F3);) including spouses and
          (d) minor children; and




                                                                                                                      016
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 18 of 77




       (c)(d)     (U) Brothers and sisters of U.S. citizens including spouses and minor         Formatted: Indent: Hanging: 0.37", Right: 0.01", Line
           children (F4).                                                                       spacing: single, Numbered + Level: 3 + Numbering
                                                                                                Style: a, b, c, … + Start at: 1 + Alignment: Left + Aligned
   (3) (U) Certain employment-based preference applicants including:                            at: 0.97" + Indent at: 0.97"

       (a) (U) Beneficiary of a petition filed by a U.S. citizen or LPR alien relative who is
           the sole proprietor of beneficiary’s relative or the business filing beneficiary
           of a petition filed by an entity in which the petition;beneficiary’s U.S. citizen
           or LPR relative has a significant ownership interest. (Note, however, that no
           I-864 is required if the beneficiary’s relative is a brother or sister unless that
           brother or sister is a U.S. citizen, in which case an I-864 is still required);
       (b) (U) Beneficiary of a petition filed by an entity in which a U.S. citizen or LPR
           relative of the alienapplicant has a 5 percent or greater ownership interest.
           (Note that in such cases, the petitioning entity cannot file Form I-134, but
           must show intent to honor the employment offer.) The citizen or LPR relative
           of the applicant to be employed by the petitioning entity must file Form I-864
           on behalf of the applicant;
       (c) (U) An accompanying or following-to-join family member of such immigrants,
           but only if the principal applicant, at the time of his or her entry, was
           required to submit Form I-864.
c. (U) Effect of Form I-864 on Public Charge Determinations: A properly filed,
   nonfraudulent Form I-864, should normally be considered sufficient to overcome the
   INA 212(a)(4) requirements. In determining whether the INA 213A requirements
   creating a legally binding affidavit have been met, the credibility of an offer of support
   from a person who meets the definition of a sponsor and who has verifiable resources
   is not a factor - the affidavit is enforceable regardless of the sponsor’s actual intent
   and should not be considered by you, unless there are significant public charge
   concerns relating to the specific case, such as if the applicant is of advanced age or
   has a serious medical condition. If you have concerns about whether a particular
   Form I-864 may be “fraudulent”, you should contact CA/FPP for guidance.
d. (U) Applicant Who Are Not Required To Submit Form I-864:
b. (U) Certain IR-2 and (U) Applicants Not Required to Submit a Form I-864:
  (1) (U) Certain IR-2, IR-3, and IH-3 Applicants who benefit from the Child Citizenship
      Act:
   (1) (U) Public Law 106-395 (will qualify under INA 320, part of the Child Citizenship
       Act of 2000) went into effect on February 27, 2001. The Act amended INA 320 to
       confer automatic citizenship upon certain :
       (a) (U) Certain categories of children born abroad upon their admission to
           acquire U.S. citizenship automatically upon fulfillment of the conditions of
           INA 320. INA 320 may apply to:




                                                                                                                             017
                Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 19 of 77




      (i)     (U) An orphan classified as an IR-3 who meets the requirements of
              INA 101(b)(1)(F) or Hague Convention adoptee classified as an IH-3
              who meets the requirements of INA 101(b)(1)(G), provided the child
              is residing in the United States as in the legal and physical custody of
              the adoptive U.S. citizen parent pursuant to a lawful admission for
              permanent residence while under the age of 18;
      (ii)    (U) An adopted child classified as an IR-2 who meets the requirements
              of INA 101(b)(1)(E), provided the child is residing in the United States
              in the legal and physical custody of the adoptive U.S. citizen parent
              pursuant to a lawful admission for permanent residence while under
              the age of 18; and
      (iii)   (U) A child classified as an IR-2 (born in or out of wedlock) to a parent
              who is now a U.S. citizen, provided the child is residing in the United
              States in the legal and physical custody of the adoptive U.S. citizen
              parent pursuant to a lawful admission for permanent residence while
              under the age of 18 and will be residing permanently in the United          Formatted: Indent: Left: 1.47", Right: 0.05", No bullets
              States in the legal and physical custody of the U.S. citizen parent as of   or numbering
              the time of admission.
      residents (LPRs). NOTE: Automatic acquisition of U.S. citizenship occurs
            when the last of the conditions of INA 320 has been fulfilled (while the
            child is under the age of 18). Because it can be difficult to ascertain
            the exact day the “is residing in” requirement is met, in general,
            provided there is sufficient evidence that the child and parents in fact
            will be residing in the United States once the child is admitted as a
            lawful permanent resident (and if all other conditions have already
            been met), the date of lawful admission for permanent residence may
            be used as the date of automatic acquisition.
(a) (U) Because the obligations that INA 213A imposes on a sponsor who
    executes a Form I-864 terminate when the sponsored alien acquires
    citizenship, Form I-864 should not be
(b)    required for those categories of immigrants who will acquire citizenship upon      Formatted: Indent: Left: 0.98", Right: 0.01", Numbered
      admission to the United States.                                                     + Level: 2 + Numbering Style: a, b, c, … + Start at: 2 +
                                                                                          Alignment: Left + Aligned at: 0.98" + Indent at: 0.98"
(c) (U) Instead, the intending immigrant applicant (or U.S. citizen parent if the
    immigrant is under 14 years of age) must file Form I-864-W864W, Intending
    Immigrant's Affidavit of Support Exemption.
(b)(d)     (U) Although such athe visa applicant is still subject to the public           Formatted: Indent: Left: 0.98", Right: 0.01", Numbered
    charge provisions of INA 212(a)(4) even without an affidavit of support               + Level: 2 + Numbering Style: a, b, c, … + Start at: 2 +
                                                                                          Alignment: Left + Aligned at: 0.98" + Indent at: 0.98"
    requirement,), the public charge concern will no longer apply to the applicant
    once the immigrant acquires citizenship. You should consider the applicant’s
    likely acquisition of citizenship immediately upon admission when you
    determine whether the applicant is likely to become a public charge at any
    time while in the United States as an alien.




                                                                                                                     018
              Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 20 of 77




(c) (U) An intending immigrant must submit the Form I-864-W, instead of Form
    I864, to establish that the intending immigrant is not required to submit the
    Form I-864 where he or she is the child of a U.S. citizen and will acquire
    citizenship under Section 320 of the Act if the application for admission as an
    immigrant or adjustment of status is approved
(d) (U) Form I-864 is, therefore, not required in any case in which the visa
    applicant qualifies for automatic citizenship under Section 320 of the Act
    upon admission. That would include the following categories of immigrants:
    (i)     (U) Orphan classified IR-3, provided the child will be admitted to the
            United States while still under age 18 and will be residing permanently
            in the United States in the legal and physical custody of the adoptive
            U.S. citizen parent as of the time of admission;
    (ii)    (U) Adopted child classified IR-2 who meets the requirements of INA
            101(b)(1)(E), provided the child will be admitted to the United States
            while under age 18 and will be residing permanently in the United
            States in the legal and physical custody of the adoptive U.S. citizen
            parent as of the time of admission; and
            (iii) (U) Child classified IR-2 (born in or out of wedlock) to a parent   Formatted: Indent: Left: 1.47", Right: 0.05", No bullets
            who is now a U.S. citizen, provided the child will be admitted to the     or numbering
            United States while still under age(U) In any case in which post
            questions whether or not 18 and will be residing permanently in the
            United States in the legal and physical custody of the U.S. citizen
            parent as of the time of admission.
(e) (U) Except as explained in the notes in this section, the Form I-864 is
    required for all other family-based immigrants, including biological and
    adopted children of U.S. citizens who are not eligible for automatic
    naturalization upon admission as a legal permanent resident (LPR). Form I-
    864 is therefore required for:
    (i)     (U) An alien classified IR-2 based on a stepparent and/or stepchild
            relationship with a U.S. citizen;
    (ii)    (U) An alien classified IR-2 or IR-3 who will be age 18 or over upon
            admission to the United States as an LPR;
    (iii)   (U) An alien classified IR-2 or IR-3 who will not be residing in the
            United States in the legal and physical custody of the U.S. citizen
            parent at the time of lawful admission; or
    (iv)    (U) An alien classified IR-4 orphan to be adopted in United States by a
            U.S. citizen.
(f)(e)    In any case such as these in which the visa applicant qualifies for         Formatted: Indent: Left: 0.98", Right: 0.01", Numbered
     automatic citizenship under Section 320 of the Act upon admission, and the       + Level: 2 + Numbering Style: a, b, c, … + Start at: 2 +
                                                                                      Alignment: Left + Aligned at: 0.98" + Indent at: 0.98"




                                                                                                                 019
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 21 of 77




          I864 requirement turns solely on whether the visa applicant will
          immediately qualify for U.S. citizenship upon admission to the United
          States as an LPR, if posts have questions in this area posts should first seek
          guidance fromconsult Consular Affairs/Overseas Citizens Services (CA/OCS)
          on the citizenship issue. If CA/OCS advises that the applicant will acquire
          U.S. citizenship at the moment of admission at the port of entry (POE), and
          not at any later point; then the applicant is exempt from the Form I-864
          requirement, but the applicant or petitioner instead shouldmust file the Form
          I-864-W864W.
    (f) (U) In cases involving immigrant visa applicants who will be acquiring
        citizenship upon admission, pursuant to INA 320(U) In these cases it is
        unlikely in the absence of unusual circumstances that the individual will
        become a public charge while still an alien prior to naturalization.
        Forobtaining U.S. citizenship. For IR-3 and IH-3 adoption cases, you should
        also keep in mind that the Department of Homeland Security (DHS) does not
        approve Form I-600, Petition to Classify Orphan as an Immediate Relative, or
        Form I600-A, I-600A,
        Application for Advance Processing of Orphan Petition, Form I-800, Petition
        to
        Classify Convention Adoptee as an Immediate Relative, or Form I-800A,
        (g)    Application for Determination of Suitability to Adopt a Child from a         Formatted: Indent: Left: 0.98", Right: 0.01", No bullets
        Convention Country, unless satisfied that the petitionersadoptive parents are       or numbering
        capable of supporting the child.
(2) (U) Aliens with 40 Quarters of Work under the Social Security Act (SSA): (a) (U)
    The requirement for visa petitioners to submit Form I-864:
          (i)    (U) Terminatesterminates once the sponsored alien has worked in the
                 U.S.United States in a job covered under Title II of the Social Security
                 Act (SSA); and
          (ii)   (U) Cancan be credited with 40 qualifying quarters of coverage under
                 Title II of the SSA.
    (b)         (U) Therefore, you must waive(U) If the Form I-864 requirement if
            theapplicant alien can demonstrate 40 quarters of work under the SSA.
            (See , the applicant is not required to file Form I-864. (9 FAM 302.8-
            2(B)(14C)(11) for procedures to follow in such cases.)                          Formatted: No underline, Underline color: Auto, Font
                                                                                            color: Black
    (c)     (U) Post should advise immigrant visa (IV) beneficiariesan applicant seeking
            to demonstrate 40 quarters of the SSA coverage to submit Form I-864-
            W864W and to attach an earnings and benefits statement from the SSA.
    (d)     (U) To obtain an earnings and benefits statement from SSA, immigrant visa       Formatted: Indent: Left: 0.6", Hanging: 0.47", Right:
            (IV) applicants should complete Form SSA-7004-SM, Request for Social            0.01", Numbered + Level: 2 + Numbering Style: a, b, c,
                                                                                            … + Start at: 2 + Alignment: Left + Aligned at: 1.08" +
            Security Statement. Individuals in the United States can obtain this form
                                                                                            Indent at: 1.08"
            by calling SSA’s toll-free number, 1-800-772-1213.




                                                                                                                       020
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 22 of 77




   (e)    (U) If you have questions about Social Security please call the Social
          Security Administration at 1-800-772-1213 (toll free). For General
          Information TDD/TTY, 1 (8call 00) 325-0778 (toll free).
   (b)(f) (U) The term "quarter" means:                                                     Formatted: Indent: Left: 0.6", Hanging: 0.47", Right:
                                                                                            0.01", Numbered + Level: 2 + Numbering Style: a, b, c,
         (i)     (U) The three-calendar-month period ending on March 31, June 30,           … + Start at: 2 + Alignment: Left + Aligned at: 1.08" +
                 September 30, or December 31 of any year;                                  Indent at: 1.08"

         (ii)    (U) Quarters of coverage are obtained by working at a job or as a          Formatted: Right: 0.01"
                 selfemployed individual, earning a specified minimum income, and           Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
                 making Social Security payments on the earnings; and                       0.01", Numbered + Level: 4 + Numbering Style: i, ii, iii,
                                                                                            … + Start at: 1 + Alignment: Left + Aligned at: 1.47" +
         (iii)   (U) Quarters are calculated based on the amount of income earned           Indent at: 1.47"
                 during the course of the year, rather than the actual number of days
                 worked within a given quarter.
   (c)(g)     (U) Every year the SSA establishes the requisite per quarter minimum
         income. Any individual earning three times this established amount during
         the calendar year, for example, would be credited with three quarters of
         coverage, even if the individual worked for only one month. The sponsored
         immigrant is not to be credited with any quarter beginning after December
         31, 1996 during which the sponsored immigrant received any Federal
         means-tested public benefit.
   (d)(h)    (U) INA 213A(a)(3)(B) states that, in determining the number of
        qualifying quarters of coverage under title II of the Social Security Act, an
        alien is to be credited with:
   (i)    (U) All of the qualifying quarters of coverage as defined under title II of the
          Social Security Act worked by a parent of such alien while the alien was
          under age 18; and
         (ii)    (ii) (U) All of the qualifying quarters worked by a spouse of such alien
                 during their marriage and the alien remains married to such spouse or
                 such spouse is deceased.
   (e)(i)     (U) A parent-child relationship need not have existed when the parent
        worked the 40 quarters. For example, an alien can claim those quarters that
        the parent worked prior to the alien's birth or adoption.
   (f)(j)     (U) If the intending immigrant has or can be credited with 40 quarters
        of coverage under the Social Security Act, and thus is not required filing an
        I864, the applicant shouldmust file the I-864W instead.
(3) (U) Other Aliens Exempt from the Form I-864 Requirement:
   (a) (U) The Form I-864 requirement does not apply to employment-based visa
       cases, including Special Immigrant Visas (SIVs), other than those involving a
       relative who is a U.S. citizen or Legal Permanent Resident. Thus, if thelawful
       permanent resident who have a significant ownership interest in the




                                                                                                                        021
                     Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 23 of 77




           petitioning entity. Thus, if the Form I-864 is not required of the principal
           applicant in these employment-based cases, the accompanying or follow to
           join aliens are similarly not required to file the I864.
       (b) (U) The Form I-864 is not required for Diversity Immigrants (DV applicants)
           or), returning resident (SB) applicants, special immigrant juveniles,
           applicants for registry, individuals granted U nonimmigrant status, refugees,
           or asylees.
       (c) (U) The Form I-864 is not required for self-petitioning widows or widowers;
           or the batteredabused spouse, parent, or child of a U.S. citizen, the abused
           spouse or child of a lawful permanent residence, or any derivative child of an
           abuse spouse or child of a U.S. citizen or lawful permanent residence who
           have an approved I-360 special immigrant petition. ,Petition for Amerasian,
           Widow(er), or Special Immigrant. However, these applicants must file the
           Form I-864W, Intending Immigrant’s Affidavit of Support Exemption.
       (d) (U) The Form I-864 is not required for K visa applicants. However, such
           applicants will have to submit Form I-864 to DHS/USCIS at the time of
           application for adjustment of status to that of a lawful permanent resident
           (LPR). See paragraph (e) below.
       (e) (U) Since K-1 (fiancé(e) of a U.S. citizen) and K-2 (child of the fiancé(e) of a
           U.S. citizen), K-3 (spouse of U.S. citizen), and K-4 (child of K-3) applicants
           are technically applying for nonimmigrant visas (NIV), they must use Form I-
           134, if you determine that a Form I-134 is necessary. You must not require
           or accept Form I-864 in K visa cases. Such applicants will, however, have to
           submit Form I-864, to the DHS/USCIS at the time of adjustment of status to
           that of a lawful permanent resident (LPR). See paragraph (d) above.

9 FAM 302.8-2(B)(3) (U) Determining “Totality of Circumstances”
(CT:VISA-254;   11-29-2016)
a. (U) In General:
  (1) (U) In making a determination regarding an alien's admissibility under INA
      212(a) (4), you must consider, at a minimum, the alien's:




                                                                                              022
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 24 of 77




       (a) Age;
       (b)(a)     (U) Health;                                                                Formatted: Right: 0.01", Numbered + Level: 2 +
                                                                                             Numbering Style: a, b, c, … + Start at: 1 + Alignment:
       (c)(a)     (U) Family status;                                                         Left + Aligned at: 0.6" + Indent at: 0.6"
       (d) (U) Assets;
       (e) (U) Financial status and resources; and (f)   (U) Education or skills.
  (2) (U) These factors, and any other factors thought relevant by an officer in a
      specific case, will make up the "totality of the circumstances" that you must
      consider when making a public charge determination. As noted in 9 FAM 302.8-
      2(B)(2), a properly filed, non-fraudulent Form I-864 in those cases where it is
      required, should normally be considered sufficient to meet the INA 212(a)(4)
      requirements and satisfy the “totality of the circumstances” analysis.
      Nevertheless, the factors cited above could be given consideration in an unusual
      case in which a Form I-864 has been submitted and should be considered in
      cases where Form I-864 is not required.
b. (U) Consideration of Current or Prior Receipt Of Public Assistance:
  (1) (U) The public charge provisions of INA 212(a)(4) are generally considered to be
      forward looking. You must, therefore, base findings of inadmissibility on the
      likelihood of the applicant becoming a public charge in the future. A finding of
      inadmissibility under INA 212(a)(4) cannot be based solely on the prior receipt of
      public benefits. Neither should you base a determination exclusively on even the
      current receipt of subsistence cash benefits or institutionalization. The
      determination should always be based upon all available factors. Past or current
      receipt of cash benefits for income maintenance by a family member of the visa
      applicant may be factored into the applicant's case only when such benefits also
      constitute(d) the primary means of subsistence of the applicant.
  (2) (U) Past or current receipt of other types of benefits, such as those listed in 9
      FAM 302.8-2(B)(1) must not be considered. Further, you should not try to find
      out whether an alien has previously or is currently receiving benefits such as
      those listed in 9 FAM 302.8-2(B)(1).
  (3) (U) There is no provision in the law to indicate that the receipt of means-tested
      benefits by the sponsor would, in itself, result in a finding of inadmissibility for
      the applicant under INA 212(a)(4). The sponsor's reliance on such benefits,
      however, would clearly be an important factor in considering whether the
      applicant might have to become a public charge. If the sponsor or any member
      of his or her household has received public means-tested benefits within the past
      three years, you must review fully the sponsor's current ability to provide the
      requisite level of support, taking into consideration the kind of assistance




                                                                                                                         023
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 25 of 77




        provided and the dates received. You must review carefully Form I-864 or Form
        I-134 and all attachments submitted with Form I-134, as well as evidence of the
        sponsor's current financial circumstances, in such cases.
c. (U) Health: You must take into consideration the panel physician's report regarding
   the applicant's health, especially if there is a prognosis that might prevent or
   ultimately hinder the applicant from maintaining employment successfully or indicate
   the likelihood that the alien will require institutionalization.
d.b. (U) Family Status: You should consider the marital status of the applicant and, if          Formatted: Indent: Hanging: 0.25", Right: 0.01", Space
   married, the number of dependents for whom he or she would have financial                     After: 0 pt, Numbered + Level: 1 + Numbering Style: a,
                                                                                                 b, c, … + Start at: 2 + Alignment: Left + Aligned at:
   responsibility.
                                                                                                 0.25" + Indent at: 0.25"
e. (U) Applicant’s Age: You should consider the age of the applicant. If the applicant is
   under the age of 16, he or she will need the support of a sponsor. If the applicant is
   16 years of age or older, you should consider what skills the applicant has to make
   him or her employable in the United States.
f. (U) Education and Work Experience: You should review the applicant's education and
   work experience to determine if these are compatible with the duties of the
   applicant's job offer (if any). You should consider the applicant's skills, length of
   employment, and frequency of job changes. Even if a job offer is not required, you
   should assess the likelihood of the alien's ability to become or remain self-sufficient, if
   necessary, within a reasonable time after entry into the United States. (See
   paragraph h below.)
g.b.   (U) The Applicant's Financial Resources:                                                  Formatted: Indent: Hanging: 0.25", Right: 0.01",
                                                                                                 Numbered + Level: 1 + Numbering Style: a, b, c, … +
  (1) (U) Aliens Subject to INA 212(a)(4)(C) or INA 212(a)(4)(D): An alien who must              Start at: 2 + Alignment: Left + Aligned at: 0.25" +
      have Form I-864, will generally not need to have extensive personal resources              Indent at: 0.25"
      available unless considerations of health, age, skills, etc., suggest that the
      likelihood of his or her ever becoming self-supporting is marginal at best. In such
      cases, of course, the degree of support that the affiant will be able and likely to
      provide becomes more important than in the average case.
  (2) (U) Evidence of Support When Form I-864 Not Required:
        (a) (U) An applicant relying solely on personal financial resources for support for
            him or herself and family members after admission into the United States
            should be presumed inadmissible for a visa under INA 212(a)(4) unless his
            or her income (including any to be derived from prearranged employment)
            will equal or exceed the poverty guideline level for the applicant and
            accompanying family members. You should refer to 9 FAM 302.8-2(B)(17),
            Poverty Income Guidelines, published by the Department of Health and
            Human Services (HHS).




                                                                                                                           024
               Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 26 of 77




(b) (U) Normally, all accompanying dependent family members and other
    dependent family members already in the United States are considered to
    be within the family unit for purposes of applying the poverty income
    guidelines. However, an applicant seeking to join a lawfully admitted
    permanent resident and two citizen children in the United States, who are
    receiving public assistance, may be determined to overcome the public
    charge provision if the applicant's prospective income will exceed on the
    poverty income guideline table for a single person. In this instance only, it
    does not matter that the applicant's prospective income will be below that
    shown in the poverty income guideline table for a family of four. It is quite
    possible that the admission of the applicant and the applicant's income in the
    United States may permit the lowering of the public assistance benefits the
    family members now receive.
(c) (U) You should not rely exclusively on the submission of documents to
    determine whether an applicant is inadmissible under INA 212(a)(4).
    Repeated requests for documents in an effort to resolve every small doubt
    should be avoided. There is a limit to the value of documents in a situation
    in which the applicant must satisfy the officer of his or her future activities,
    intentions, and prospects.
(d) (U) You should make every effort to inform applicants in advance of the visa
    interview of the required support documents. You should be in a position to
    issue or deny the visa under INA 212(a)(4) at the end of the initial visa
  (c)     interview, assuming that the applicant has made reasonable efforts to          Formatted: Indent: Hanging: 0.46", Right: 0.01",
          submit the evidence originally requested. (For example, in cases where a       Numbered + Level: 3 + Numbering Style: a, b, c, … +
                                                                                         Start at: 3 + Alignment: Left + Aligned at: 1.25" +
          Form I-864 is required, an application cannot be considered until that
                                                                                         Indent at: 1.25"
          document and related information have been executed and considered
          satisfactory by you.) Applicants who are not likely to overcome the public
          charge provision even after the presentation of additional evidence should
          be refused under INA 212(a)(4) instead of INA 221(g). Adequate time
          and effort spent prior to and during the initial interview can save work for
          the post and the applicant in this respect.
(e) (U) An applicant may establish the adequacy of financial resources by
    submitting evidence of bank deposits, ownership of property or real estate,
    ownership of stocks and bonds, insurance policies, or income from business
    investments sufficient to provide for his or her needs, as well as those of any
    dependent family member, until suitable employment is located. (The
    amount sufficient will depend on the applicant's age, physical condition, and
    family circumstances and size.)
    (i)       (U) Bank Deposits—Applicants relying on bank deposits to meet the          Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
              public charge requirements should present as evidence a letter signed      0.01", Numbered + Level: 4 + Numbering Style: i, ii, iii,
                                                                                         … + Start at: 1 + Alignment: Left + Aligned at: 1.47" +
              by a senior officer of the bank over the officer's title, showing:
                                                                                         Indent at: 1.47"
          ·   (U) The date the account was opened;                                       Formatted: Indent: Left: 1.23", Right: 0.01"

          ·   (U) The number and amount of deposits and withdrawals during the           Formatted: Indent: Left: 1.23", Right: 0.01"
              last 12 months;




                                                                                                                     025
                  Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 27 of 77




            ·   (U) The present balance. This information may prevent attempted
                abuse such as an initial deposit of a substantial sum of money being
                made within a relatively short time prior to the immigrant visa
                application; and
            ·   (U) How the money, if in a foreign bank in foreign currency, is to be
                transferred to the United States.
      (ii)(i) (U) Real estate investments—Evidence of property ownership may be              Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
              in the form of a title deed or equivalent or certified copies. The             0.01", Numbered + Level: 4 + Numbering Style: i, ii, iii,
                                                                                             … + Start at: 1 + Alignment: Left + Aligned at: 1.47" +
              applicant must satisfy you as to the plans for disposal or rental of such
                                                                                             Indent at: 1.47"
              property and the manner in which the income from the property (if
              abroad) is to be transferred to the United States for the applicant's
              support.
      (iii)     (U) Stocks and Bonds—Evidence of income from these sources should
                indicate present cash value or expected earnings and, if the income is
                derived from a source outside the United States, a statement as to how
                the income is to be transferred to the United States. (iv) (U) Income
                from business investments; or (v) (U) Insurance policies.
(f)   (U) An applicant may also support a finding that he or she meets the public
      charge requirements by:
      (i)       (U) Evidence of employment of a permanent nature in the United
                States that will provide an adequate income. A certified Labor
                Department Form ETA-9089, Application for Permanent Employment
                Certification, or Form ETA-750-Part A & B, Application for Alien
                Employment Certification, will show this if the applicant is subject to
                the provisions of INA 212(a) (5)(A). If the labor certification provisions
                do not apply, the employer




                                                                                                                         026
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 28 of 77




         (i)     may submit a notarized letter of employment, in duplicate, on               Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
                 letterhead stationery attesting to the offer of prearranged                 0.01", Space After: 0 pt, Line spacing: single,
                                                                                             Numbered + Level: 4 + Numbering Style: i, ii, iii, … +
                 employment; or (ii) (U) Assurance of support by relatives or friends
                                                                                             Start at: 1 + Alignment: Left + Aligned at: 1.47" +
                 in the United States. (iii) (U) Sufficient support from a combination of    Indent at: 1.47"
                 the above sources.
(3)(2)   (U) Use of Form I-134, Affidavit of Support:
    (a) (U) Because INA 212(a)(4)(C) and INA 213A require the use of Form I-864
        for so many classes of immigrants, the use of Form I-134, has been reduced
        considerably. Nevertheless, there still are circumstances when Form I-134
        will be beneficial. This affidavit, submitted by the applicant at your request,
        is not legally binding on the sponsor and should not be accorded the same
        weight as Form I-864. Form I-134 should be given consideration as one form
        of evidence, however, in conjunction with the other forms of evidence
        mentioned below.
    (b)(a)    (U) If any of the following applicants need an Affidavit of Support to
        meet the public charge requirement, they must use Form I-134, as they are
        not authorized to use Form I-864:
         (i)     (U) Returning resident aliens (SBs); (ii)   (U) Diversity visa applicants
                 (DVs); and (iii)   (U) Fiancé(e)s (K-1s or K-3s).
    (c) (U) The simple submission of Form I-134, however, is not sufficient to
        establish that the beneficiary is not likely to become a public charge.
        Although the income requirements of Form I-864 do not apply in such cases
        (e.g., the 125 percent minimum income), you must make a thorough
        evaluation of other factors, such as:
         (i)     (U) The sponsor's motives in submitting the affidavit;                      Formatted: Indent: Left: 0.98", Hanging: 0.48", Right:
                                                                                             0.01", Numbered + Level: 5 + Numbering Style: i, ii, iii,
         (ii)(i) (U) The sponsor's relationship to the applicant (e.g., relative by blood    … + Start at: 1 + Alignment: Left + Aligned at: 1.46" +
                 or marriage, former employer or employee, schoolmates, or business          Indent at: 1.46"
                 associates);
         (iii)   (U) The length of time the sponsor and applicant have known each
                 other;
         (iv)    (U) The sponsor's financial resources; and (v)      (U) Other
                 responsibilities of the sponsor.
         (U) NOTE: When there are compelling or forceful ties between the applicant
         and the sponsor, such as a close family relationship or friendship of long
         standing, you may favorably consider the affidavit. On the other hand, an
         affidavit submitted by a casual friend or distant relative who has little or no
         personal knowledge of the applicant has more limited value. If the sponsor
         is not a U.S. citizen or lawful permanent resident (LPR), the likelihood of the
         sponsor's support of an immigrant visa (IV) applicant until the applicant can
         become self-supporting is a particularly important consideration.
    (d) (U) The degree of corroborative detail necessary to support the affidavit will       Formatted: Indent: Left: 0.98", Right: 0.01", Numbered
        vary depending upon the circumstances. For example, for a relatively                 + Level: 3 + Numbering Style: a, b, c, … + Start at: 4 +
                                                                                             Alignment: Left + Aligned at: 0.98" + Indent at: 0.98"




                                                                                                                         027
                 Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 29 of 77




        shortterm visitor, little, if any, would be required. In immigrant cases,
        however, the sponsor's statement should include:
        (i)    (U) Information regarding income and resources;
        (ii)(i) (U) Financial obligations for the support of immediate family members
                and other dependents;
        (iii)(i) (U) Other obligations and expenses; and
        (iv)(i) (U) Plans and arrangements made for the applicant's support in the
                absence of a legal obligation toward the applicant.
    (e)(d)     (U) To substantiate the information regarding income and resources,
        the sponsor should attach to the affidavit a copy of the latest Federal income
        tax return filed prior to the signing of the Form I-134, including all supporting
        schedules. If you determine that the tax return and/or additional evidence in
        the file do not establish the sponsor's financial ability to carry out the
        commitment toward the immigrant for what might be an indefinite period of
        time, or there is a specific reason (other than the passage of time) to
        question the veracity of the income stated on the Form I-134 or the
        accompanying document(s), you should request additional evidence (i.e.,
        statement from an employer showing the sponsor's salary and the length and
        permanency of employment, recent pay statements, or other financial data).
    (f) (U) If the sponsor has a well-established business and submits a rating from
        a recognized business rating organization, you do not need to insist on a
        copy of the sponsor's latest income tax return or other evidence.
(4) (U) Surety Bonds:
    (a) (U) In cases where the applicant appears to be otherwise unable to meet the           Formatted: Indent: Left: 0.6", Right: 0.01", No bullets
    public charge requirements, the U.S. sponsor may wish to post an indemnity                or numbering
    bond pursuant to INA 213. Although the posting of a public charge bond does
    not, in itself, establish that an applicant is not likely to become a public charge, it
    might be sufficient, depending upon the circumstances in a particular case, to
    make possible a finding that the applicant overcomes INA 212(a)(4). The bond
    should be used sparingly and only in borderline cases. When an applicant
    appears likely on the facts to become a public charge (for example because of an
    acute physical condition and lack of adequate resources), the filing of a bond
    would not serve any purpose if the needs of the applicant would easily overcome
    the value of the bond.
    (b) (U) The specifics of such a bond and the means of posting one are:
        (i)    (U) The U.S. sponsor would file the Form I-352, Immigration Bond,
               with the Department of Homeland Security. Either a district director
               or, in some cases, a regional director, will then review the I-352;
        (ii)   (U) If a family is proceeding as a unit to the United States, a bond may
               be required for more than one member of the family. You should
               specify the name(s) of the person(s) for whom a bond is being




                                                                                                                         028
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 30 of 77




                   requested. If only the principal applicant is immigrating immediately,
                   the number of remaining family members should not be taken into
                   account until they are applying for visas;
           (iii)   (U) A public charge bond is canceled when the alien dies, leaves the
                   United States permanently, or is naturalized. The Department of
                   Homeland Security/U.S. Citizenship and Immigration Services
                   (DHS/USCIS) may, however, cancel a bond at any time if the alien has
                   not become and does not appear likely to become a public charge five
                   years after the entry into the United States. The bond will be reviewed
                   for cancellation upon the filing of Form I-356, Request for Cancellation
                   of a Public Charge Bond, if the alien has not become a public charge
                   during those five years;
           (iv)    (U) You should inform the alien, in these cases, that DHS/USCIS may
                   require a larger bond to be posted at the time of application for
                   admission; and
           (v)     (U) The visa issued in such cases must carry a notation that the bond
                   was required and the notification (or a certified copy thereof) from DHS
                   that the bond had been posted must be attached to the visa.
h. (U) Employment Considerations and the I-864:
(1)c. (U) Effect of Applicant's Own Employment in the United States: You may not              Formatted: Indent: Hanging: 0.25", Right: 0.01",
   consider an offer of employment to an applicant in place of a required Form I864 in        Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                              Start at: 3 + Alignment: Left + Aligned at: 0.25" +
   cases where the I-864 is required. You may consider the applicant's employment in          Indent at: 0.25"
   determining whether the 125 percent minimum income requirement has been met in
   a visa case only if the beneficiary of Form I-864 has worked in the same job he or she
   will have after entry as an immigrant. Under these circumstances, the
   alien'sapplicant's income may be considered part of the sponsor's income. If the
   above criteria are met, and any of the applicant's family members will be
   accompanying him or her to the United States, the principal applicant in such cases
   may provide Form I-864-A864A, Contract between Sponsor and Household Member,
   on their behalf to help reach the additional income level that will be required.
  (2) (U) Information Contained on Approved Labor Certification: Only a small
      percentage of employment-based immigrants will require an I-864. See 9 FAM
      302.8-2(B)(2) paragraph b above. The majorities of employment-based
      immigrants who do not require an I-864 have been offered prearranged
      employment and are immigrating based on that offer of employment. They are
      therefore subject to the labor certification requirement under INA 212(a)(5) (see
      22 CFR 40.51 and 9 FAM 302.1-5(B)). You may assume, that in cases such as
      this, when a labor certification is granted, that the position is permanent and the
      prevailing wage has been met.




                                                                                                                        029
                      Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 31 of 77




     9 FAM 302.8-2(B)(4) (U) Completion of Form I-864, Affidavit of Support under
     Section 213A of the Act
(CT:VISA-198;      09-30-2016)
a. (U) In General: The purpose of Form I-864:
d. (U) Is to create(U) Purposes: The purpose of Form I-864:
     (1) (U) Creates a legally binding and enforceable contract between certain immigrant        Formatted: Indent: Hanging: 0.37", Right: 0.01",
         visa applicants, their the sponsor(s) and the U.S. Government;                          Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                                 Start at: 1 + Alignment: Left + Aligned at: 0.61" +
     (2) (U) It requires an (U) Requires the sponsor(s) to provide the applicant to have         Indent at: 0.61"
         sponsorshipsupport necessary to maintain the applicant at an income that is at
         least 125 percent of the Federally determined poverty income guidelinesFederal
         Poverty Guidelines (or 100 percent if the petitioning sponsor is an active member
         of the U.S. Armed Forces, other than for training, and is sponsoring his or her
         spouse or child(ren)) to ensure that newly-arrived aliens will be able to subsist for
         an extended period at a level above the poverty level; and
     (3) (U) The intention is to encourage immigrants to become and remain self-reliant,
         one of the oldest tenets of national immigration policy, and to provide the
         government with indemnification if they do not.

b.   9 FAM 302.8-2(C)(2) (U) What is in the Affidavit of Support (AOS)
Packet:
(CT:VISA-483;      01-03-2018)
(1)a. (U) The documents listed below, make up the affidavit of support packet and are            Formatted: Indent: Hanging: 0.25", Right: 0.01",
   designed to assist the sponsor’s understanding and proper completion of the                   Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                                 Start at: 1 + Alignment: Left + Aligned at: 0.25" +
   affidavitAffidavit of support (AOS)Support required by INA 213A:
                                                                                                 Indent at: 0.25"
     (a)(1)   (U) Form I-864 or Form I-864-EZ864EZ;
     (b)(2)   (U) Current Federal Poverty Guidelines Schedule, Form I-864-P864P;
     (3) (U) Form I-864-A864A, Contract Between Sponsor and HouseHousehold Member;
          (d4) (U) Form I-865, Sponsor's Notice of Change of Address; and (e
     (c) (5) (U) Checklist for preparing Form I-864.                                             Formatted: Indent: Left: 0.25", Right: 0.01", Line
                                                                                                 spacing: single, No bullets or numbering
(2)b. (U) The National Visa Center (NVC) will include the checklist and other documents
   in the Instruction Package for Immigrant Visa Applicants, indicating the supporting
   documents required with Form I-864 or Form I-864-EZ864EZ. Posts may reproduce
   the checklist for local use and include it with Form I-864 or Form I-864-EZ that are
   distributed locally. Posts should also, when possible, make it available through
   websites and information units. Posts must maintain updated poverty guidelines and
   ensure that they are included with all AOSAffidavit of Support forms. NVC and posts
   should also make sponsors aware of the facts that their income must meet the
   poverty guidelines at the time of AOSAffidavit of Support filing with NVC or with post.




                                                                                                                            030
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 32 of 77




  (3)c.     (U) This documentation, supported by items listed in paragraph (1) above,
   constitutes the primarynecessary (but not sole) evidence for establishing that the
   applicant is not inadmissible under INA 212(a)(4)(C) for those categories specified
   in 9 FAM 302.8-2(B)(2) aboveapplicants required to submit an Affidavit of Support,
   and establishes the sponsor's income and, if need be, assets.
  (4) (U) The validity of Form I-864 or Form I-864-EZ is indefinite from the time the
      sponsors and contributing household members have signed Form I-864, Form
      I864-EZ and Form I-864-A. The AOS is based on the Federal Poverty Guidelines
      in effect at the time of its submission in support of an IV application. Paragraph e
      below describes circumstances in which additional documentation and/or
      consideration of income on the basis of the current poverty guidelines may be
      necessary at post. Newly issued poverty guidelines generally become effective
      for INA 213A affidavit purposes at the beginning of the second month after being
      published in the Federal Register (FR). However, you must review the text of the
      FR notice to determine the exact date on which new poverty guidelines become
      effective.
(5)d. (U) A sponsor may use the Form I-864-EZ864EZ in place of Form I-864 if he or            Formatted: Indent: Hanging: 0.25", Right: 0.01",
   she meets all of the following requirements:                                               Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                              Start at: 1 + Alignment: Left + Aligned at: 0.25" +
  (a)(1) (U) The sponsor is the visa petitioner (who filed the Form I-130, Petition for       Indent at: 0.25"
      Alien Relative);
  (b)(2) (U) The affidavitAffidavit of supportSupport is filed on behalf of only one
      intending immigrant, who is the only person listed on the Form I-130;
  (c)(3)    (U) The sponsor is seeking to qualify based solely on his or her income from
       salary or pension (not on the basis of any other income or assets) as shown on
       the most recent Federal income tax return that the sponsor filed prior to the time
       of signing the Form I-864-EZ864EZ; and
  (4) (U) All of the sponsor’s income is shown on one or more IRS Form W-2, Wage
      and
      (d) Tax Statement to demonstrate employment income, and/or Form
          IRS1099IRS-1099-MISC, Miscellaneous Income, to document pension income
          (except, in cases where the copy of the tax return is an IRS-generated
          transcript, a copy of the W-2 or 1099-MISC1099MISC is not necessary). The
          Form I-864-EZ864EZ may not be
        filed if the sponsor will be submitting a Form I-864-A864A, if a joint sponsor will   Formatted: Indent: Left: 0.6", Right: 0.01", Space After:
       be required, or if the sponsor is an “alternative sponsor” who is substituting for      19.5 pt
       the original sponsor, who has died (see 9 FAM 302.2-8(C)(3) paragraph e below).

c. (U) Defining Sponsor:
9 FAM 302.8-2(C)(3) (U) Sponsors
(1)   (CT:VISA-483;    01-03-                                                                 Formatted: Indent: Left: -0.01", Hanging: 0.01", Right:
                                                                                              4.93", Line spacing: Multiple 1.39 li, No bullets or
2018) a. (U) In General:                                                                      numbering




                                                                                                                         031
                     Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 33 of 77




  (a)(1) (U) To qualify as a sponsor, an individual must be a natural personhuman
      being (not a corporation or other business entity) who:
             (i)   (U) Is a citizen, national, or lawful permanent resident (LPR) of the
       (a)    United States (including conditional residents);                                  Formatted: Indent: Hanging: 0.37", Right: 0.01",
                                                                                                Numbered + Level: 2 + Numbering Style: a, b, c, … +
       (ii)(b)     (U) Is at least 18 years of age;                                             Start at: 1 + Alignment: Left + Aligned at: 0.97" +
                                                                                                Indent at: 0.97"
       (iii)(c)     (U) Filed the petition which forms the basis for the visa application (or
             has a substantialsignificant ownership interest in the entity which filed the
             petition); and
       (iv)(d)     (U) Is domiciled in any of the 50 States of the United States, the
            District of Columbia, or any territory or possession of the United States. (See
            9 FAM 302.8-2(B82(C)(5) below.)
       (b) (U) If the relative petitioner does not meet the qualifying criteria to be a
           sponsor (for example, by being under 18 years of age or not domiciled in the
           United States), the visa applicant must be found ineligible for a visa under
           INA 212(a)(4) until such circumstance no longer exists.
  (c)(2)    (U) The “sponsor” for purposes of the AOSAffidavit of Support is the                Formatted: Indent: Hanging: 0.37", Right: 0.01",
       petitioner; anyone else is either a joint or co-sponsor. All references to               Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                                Start at: 1 + Alignment: Left + Aligned at: 0.61" +
       requirements for the “sponsor” or “sponsors” would apply not only to the                 Indent at: 0.61"
       petitionerpetitioning sponsor, but also to any co-sponsorcosponsor household
       members executing Form I-864-A864A and joint sponsors submitting a
       supplementary Form I-864.
b. (U) Petitioner Must Submit Form I-864 or Form I-864-EZ: If the I-864 is required,
   the petitioner must submit Form I-864 or (if eligible) Form I-864-EZ. In other words,
   the petitioner must 864EZ: The petitioner must file the I-864 for all applicants
   contained in the petition. One
  (1) (U) An original or a copy of the I-864 mustshould be completedincluded for each
      I-130 petition that was approved. For multiple dependent applicants off of one I-
      130 petition, only one original I-864 is needed for the principal applicant and the
      rest of the applicants may use photocopies of the I-864.included on the petition.
      In most cases, the petitioner must submit Form I-864 or Form I-864-EZI864EZ,
      Affidavit of Support under Section 213A of the Act. This is true even if he or she
      cannot meet the requirements outlined in paragraph (1) above. Such adverse
      circumstances would not necessarily mean that the applicant would be
      inadmissible under INA 212(a)(4), since a
  (2) (U) A joint sponsor may be used to overcome the Federal poverty level income
      requirements. if the petitioner is unable to overcome the Federal poverty level.
  (3) (U) If a joint sponsor is used, the petitioner may not use Form I-864EZ and must
      use Form I-864-EZ and must use Form I-864. (See . (9 FAM 302.8-2(B)(7C)(5)
      below.) The petitioner must submit a Form I-864, even in the case of a
      following-to-join derivative beneficiary of the petition where the principal
      applicant has adjusted status in the United States.




                                                                                                                          032
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 34 of 77




  (2)(4) (U) There are, however, two exceptions to the requirement of the                     Formatted: Indent: Hanging: 0.37", Right: 0.01",
      petitioner completing Form I-864. (See paragraph d below for the                        Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                              Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      exceptions.))
                                                                                              Indent at: 0.61"
(3)c. (U) Petitioner May Limit Number of Applicants Sponsored: A petitioner may limit
   sponsorship to just the principal applicant and any dependents that will be traveling to
   the United States at the same time. By limiting the number of sponsored individuals,
   the petitioner will reduce the household size and thereby lower the income
   requirement. The petitioner could file another affidavitAffidavit of support
   (AOS)Support on behalf of the other (following-to-join) dependents at a later date
   when the petitioner and the principal applicant have improved their financial situation.
   Alternatively, in cases that involve more than one visa applicant, a petitioner may
   sponsor one or more immigrants and choose to use a joint sponsor for the remainder
   of the applicants, so as to comply with the poverty guidelines. Regardless, a Form I-
   864 would have to be executed by the petitioner for all applicants. Only then could a
   joint sponsor be used if needed.
d. (U) Sponsor When The Petitioner Is A Business Entity: When the petitioner is a
   business entity, a U.S. citizen or lawful permanent resident (LPR) relative (defined at
   8 CFR 213a.1 as a husband, wife, father, mother, child, adult son or daughter, or
   sibling) who has a significant ownership interest in the petitioning entity, the
   petitioner must submit Form I-864. The alternative sponsor must be the U.S. citizen
   or lawful permanent resident (LPR) relative who filed the petition or has a significant
   ownership interest in the petitioning entity and he or she must meet the other criteria
   outlined in 9 FAM 302.8-2(BC)(4) paragraph c.
e. (U) Substitute Sponsor When The Petitioner Has Died:
  (1) (U) INA 213A(f)(5)(B) now allows certain family members to become “substitute
      sponsors” if a visa petitioner dies following approval of the visa petition, but
      before the beneficiary obtains his or her permanent residence. If the visa petition
      was approved prior to the death of the petitioner, the Secretary of Homeland
      Security (DHS), may, in its discretion, reinstate the petition for humanitarian
      reasons, (8
      CFR 205.1(a)(3)(i)(C)), and determine that the original sponsor’s petition should
       (1) not be revoked. (See 9 FAM 504.2-8(C)(4).) The substitute or alternative           Formatted: Indent: Left: 0.6", Right: 0.01", No bullets
       sponsor must be the spouse, parent, mother-in-law, father-in-law, sibling, child       or numbering
       (at least 18 years of age), son, daughter, son-in-law, daughter-in-law, sister-in-
       law, brother-inlaw, grandparent, or grandchild of the sponsored alien, or the legal
       guardian of the sponsored alien. The substitute or alternative sponsor must meet
       the other criteria outlined in paragraph ca above...
  (2) (U) Eligibility of derivative applicants seeking to follow-to-join a principal
      applicant who has already acquired lawful permanent resident (LPR) status is
      dependent on the continuing LPR status of the principal, not on the status of the
      petitioner. Therefore, if the petitioner dies after the principal applicant has
      already become an LPR and one or more derivative applicants seek to follow to
      join the principal applicant, the derivatives retain eligibility to follow-to-join




                                                                                                                         033
                       Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 35 of 77




         despite the death of the petitioner, and there is no need for reinstatement of
         the petition. In such circumstances, the derivative applicant seeking to follow-
         to-join is inadmissible unless a substitute or alternative sponsor, as described in
         the paragraph above, executes a Form I-864 with respect to the derivative
         applicant. The substitute or alternative sponsor may not file a Form I-864-
         EZ864EZ.

f.  9 FAM 302.2-8(C)(4) (U) Required Supporting Evidence Must Be
Submitted With Form I-864:
(CT:VISA-483;       01-03-2018)
a. (U) In General:
     (1) (U) Use of the Term Sponsor: The “sponsor” is the petitioner; anyone else is a        Formatted: Indent: Hanging: 0.37", Right: 0.01",
         joint or co-sponsor. All references to requirements for the “sponsor” or              Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                               Start at: 1 + Alignment: Left + Aligned at: 0.61" +
         “sponsors” would apply not only to the petitioner sponsor, but also to any co-
                                                                                               Indent at: 0.61"
         sponsor household members executing Form I-864-A864A and joint sponsors
         submitting a supplementary Form I-864. The sponsor(s) must provide the
         following documentation to satisfactorily complete Form I-864:
     (2) (U) What is Income? Income, for the purpose of Form I-864, means the total
         unadjusted income as shown on the tax return, before deductions. Total
         unadjusted income includes not only salary (if any) but also monetary gains from
         any other source, such as rent, interest, dividends, etc.
         (a) (U) Sponsor's Federal income tax returns for the most recent tax year:
b. (U) Required Documentation: The sponsor(s) must provide the following
   documentation to satisfactorily complete Form I-864:
         (a) (U) Federal Income Tax Return:
             (i)     (U) Each sponsor must submit with Form I-864 a photocopy or Internal
                    Revenue Service (IRS)-generated transcript of the most recent income
             (i)      tax return that the sponsor had filed prior to the time of the           Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
                     AOSAffidavit of Support signing. A person may obtain a free IRS-          0.01", Numbered + Level: 2 + Numbering Style: i, ii, iii,
                                                                                               … + Start at: 1 + Alignment: Left + Aligned at: 1.47" +
                     generated transcript by filing IRS Form 4506-T (Form IRS-4506-T),
                                                                                               Indent at: 1.47"
                     Request for Transcript of Tax Return. Ordinarily, the sponsor's
                     signature on Form I-864 is sufficient to qualify the photocopy or
                     transcript as a "certified" copy. In those cases where you question the
                     authenticity of the submitted tax return or transcript, you may require
                     the sponsor to submit an IRS-certified copy of the tax return.
             (ii)    (U) A person obtains an IRS-certified copy by submitting form IRS-
                     4506, Request for Copy of Tax Return, and paying the requisite filing
                     fee. In such cases, you should generally require that the sponsor have
                     the IRScertified copy sent directly to post by the IRS. The sponsor
                     should ask the IRS to include the applicant's name and case number on
                     the form so




                                                                                                                           034
          Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 36 of 77




        (ii)  that it can be readily attached to the correct file upon receipt at    Formatted: Indent: Left: 1.47", Right: 0.01", No bullets
        post. You may not require IRS-certified copies of tax returns of all         or numbering
        sponsors prior to review of the submitted tax return. IRS-certified
        copies may only be required on a case-by-case basis when you
        question the validity of the submitted tax return.
(iii)   (U) Failure to file a required income tax return does not excuse the
        sponsor from the requirement forof providing tax returns as supporting
        documents. If a tax return should have been filed, the affidavitAffidavit
        of Support will not be considered sufficient until the sponsor has done
        so and supplied the appropriate copies for consideration with Form I-
        864. If the sponsor did not file a tax return, the sponsor must prove
        that he or she was not required to file because the sponsor’s income
        was below the IRS earning threshold, however, the sponsor must still
        submit a W-2. If the income requirement cannot be met, based on the
        income reported in the tax return, but the sponsor claims to have
        under-reported his or her income, an amended on the tax return will be
        necessary.
(iii)   , you       (U) NOTE: You do not have the authority to require an            Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
        individual to pay taxes or correctly report income. You may, however,        0.01", Numbered + Level: 2 + Numbering Style: i, ii, iii,
                                                                                     … + Start at: 1 + Alignment: Left + Aligned at: 1.47" +
        advise applicants or sponsors that an original or amended tax return
                                                                                     Indent at: 1.47"
        will be required in order to process the immigrant visa (IV) application
        to conclusion.
        (U) NOTE: You do not have the authority to require an individual to
        pay taxes or correctly report income. (iv) (U) If a photocopy of a tax
        return provided by the sponsor lists income that should have been
        reflected in a Form W-2, Wage and Tax Statement, or Form IRS-1099-
        MISC, Miscellaneous Income, but such form was not submitted to post
        with the tax return and Form I-864, you should consider the record,
        taken as a whole, and determine whether it establishes that
        information on the tax return is true and correct. If you conclude that
        the information is true and correct, it is not necessary to require a copy
        of the Form W-2      or Form IRS-1099-MISC. Further, in cases where
        the copy of the tax return is an IRS-generated transcript, it is not
        necessary to require a copy of the Form W-2        or Form IRS-
        1099MISC.


(iv)    (U) If the sponsor is claiming to meet the poverty guidelines based on
        money earned at work (salary) and submitted an original tax transcript,
        the sponsor will only need to submit a Form W-2 if his or her status is
        "married filing jointly." If the sponsor submitted a copy of a tax return
        (Form-1040) – not a transcript – then the sponsor, regardless of filing
        status, will need to include a W-2.




                                                                                                                 035
                       Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 37 of 77




     (b) (U) Tax returns of other household membersHousehold Member Tax                         Formatted: Indent: Left: 0.98", Right: 0.01"
         Returns: If the sponsor is relying on income from any household member
         or dependents (as defined at 9 FAM 302.8-2(B)(6C) (4) below) to reach the
         minimum income requirement, an IRS transcript or a copy of each such
         individual’s most recent tax return is also required, and each such person
         must complete a Form I-864-A; (c) .(U) Employment evidence:
 (3) (U) Employment evidence:(i)
           (U) Except as provided in paragraphs (iii) and (ivparagraph(5), below, if the
                 information on the Affidavit of Support (AOS) and tax return establish
                 that the sponsor's current income meets or exceeds the poverty
                 guidelines for the year the sponsor submitted Form I-864 in support of
     (a)    the Immigrant Visa (IV) application, either by submitting to NVC directly or        Formatted: Indent: Hanging: 0.37", Right: 0.01",
           to post at the time of application, you must determine that Form I-may               Numbered + Level: 2 + Numbering Style: a, b, c, … +
                                                                                                Start at: 1 + Alignment: Left + Aligned at: 0.97" +
           determine that Form I-864 is sufficient without requesting any further
                                                                                                Indent at: 0.97"
           evidence of the sponsor’s income. (9 FAM 302.8-2(C)(12), Poverty Income
           Guidelines.)
(U) You should request additional evidence (i.e., 864 is sufficient without requesting
                                                   any further evidence. (See 9 FAM
               302.8-2(B)(17), Poverty Income Guidelines.)
     (b) employment letter, recent pay statements, or other financial data) if there is
         a specific reason to question the veracity of the income stated on Form I-864
         or the accompanying document(s).
     (ii)(c)     (U) If the AOSAffidavit of Support or tax return reflects income below         Formatted: Indent: Hanging: 0.37", Right: 0.01",
           the poverty guidelinesFederal Poverty Guidelines for the year Form I-864 was         Numbered + Level: 2 + Numbering Style: a, b, c, … +
                                                                                                Start at: 1 + Alignment: Left + Aligned at: 0.97" +
           submitted, you should request additional evidence of:
                                                                                                Indent at: 0.97"
           (i)     ·   (U) Current employment or self-employment; and
           (ii)    · (U) Recent pay statements, a letter from the employer on business
                   letterhead - showing dates of employment, wages paid, and type of
                   work performed - or other financial data.
           ·          Note: (U) If the sponsor with income below the poverty                    Formatted: Font: Verdana, 12 pt
                   guidelinesFederal Poverty Guidelines is unemployed or retired, you
                   should request evidence of ongoing income from other means, such as
                   retirement benefits, other household members' income, or other
                   significant assets.
     (d) (U) Tax-free income (such as a housing allowance for clergy or military
         personnel) and other tangible benefits in lieu of salary are considered
         income. (U) You should request additional evidence (i.e., The sponsor bears
         the burden of proving the nature and amount of income.
           (iii)   employment letter, recent pay statements, or other financial data) only
                   if there is a specific reason (other than the passage of time) to question




                                                                                                                           036
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 38 of 77




                  the veracity of the income stated on Form I-864 or the accompanying
                  document(s).
           (iv)   (U) If you determine either that the tax return and/or additional
                  evidence in the file do not establish that the sponsor meets the poverty
                  guidelines in effect at the time Form I-864 was filed, or that the facts of
                  the case, as supported by evidence in the record, provide a specific
                  reason other than the passage of time for questioning whether the
                  sponsor's income information is accurate or still meets the guidelines,
                  you should request current year income information. In this situation,
                  the sufficiency of Form I-864 is determined based upon the additional
                  evidence as it relates to the applicable poverty guidelines for the
                  current year, rather than the poverty guidelines for the calendar year in
                  which the sponsor signed Form I-864.
  (4) (d) (U) Evidence of Sponsorship Eligibility– to Sponsor: Evidence to establish            Formatted: Indent: Hanging: 0.37", Right: 0.01",
      eligibility as a sponsor, including citizenship or lawful permanent resident (LPR)        Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                                Start at: 3 + Alignment: Left + Aligned at: 0.61" +
      status, age, and domicile (as defined in paragraph c above).                              Indent at: 0.61"
       (2)(a)    (U) Tax-free income (such as a housing allowance for clergy or military
           personnel) and other tangible benefits in lieu of salary are considered
           income. The sponsor bears the burden of proving the nature and amount of
           income.
  (3) (U) Assembling the documents is the sponsor's responsibility. If the I-864 and
      supporting documents are incomplete or poorly assembled, the post must refuse
      the applicant under INA 221(g) and return the entire package to the applicant
      with a copy of the checklist. However, you should no longer refuse applicants
      under INA 221(g) just for failing to provide the three most recent federal tax
      returns.
(4)c. (U) For more information on what is required on the I-864, you may refer to the           Formatted: Indent: Hanging: 0.25", Right: 0.01", Space
   instructions which accompany the Form I-864 itself.                                          After: 19.5 pt, Numbered + Level: 1 + Numbering Style:
                                                                                                a, b, c, … + Start at: 3 + Alignment: Left + Aligned at:
                                                                                                0.25" + Indent at: 0.25"
  g.(5)    (U) Additional Assets Evidence:
       (1)(a)       (U) The Form I-864 does not require sponsors to submit evidence of
           assets, if income alone is sufficient to meet the minimum Federal poverty
           guidelinesPoverty Guidelines income requirement described in paragraph a(2)
           above. The mere fact that the petitioner and/or sponsor have met the
           minimum requirement, however, does not preclude a finding of
           inadmissibility under INA 212(a)(4). You may request evidence of assets and
           liabilities, if such information is necessary to determine the applicant's
           eligibility. If a sponsor or joint sponsor uses assets to prove the ability to
           support the sponsored immigrant, he or she may not use the Form I-864-
           EZ864EZ.
       (2)(b)     (U) The sponsor or joint sponsor may include his or her assets (and
           offsetting liabilities), and/or the assets of any household members signing




                                                                                                                           037
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 39 of 77




           Form I-864-A864A, as income to make up any shortfall toward meeting the
           Federal poverty guidelines.Poverty Guidelines. The assets (bank accounts,
           stock, other personal property, and real estate) must be available in the
           United States for the applicant's support and must be readily convertible to
           cash within one year. In most cases, the sponsor must present evidence as
           described in 9 FAM 302.8-2(B)(3C)(10) paragraph g(2c(3), establishing                 Formatted: Underline, Underline color: Blue, Font color:
           location, ownership and value of each asset listed, including liens and               Blue
           liabilities for each asset listed. The combined cash value of all the assets
           (i.e., the total value of the assets less any offsetting liabilities) must total at
           least five times the difference between the total household income and the
           minimum Federal poverty income requirement.
       (3)(c)     (U) Sponsors of immediate relative spouses and children of U.S.
           citizens, however, must only show combined cash value of assets in the
           amount of three times the difference between the poverty guideline and
           actual household income. In addition, sponsors of alien orphans or Hague
           Convention adoptees who require re-adoption in the United States (e.g.,
           aliens with IR-4 and IH-4 visa classifications) and who will not acquire
           citizenship afterimmediately upon admission to the United States need only
           prove a combined cash value of assets in the amount of the difference
           between the poverty guideline and actual household income.
       (d) (U) If assets of the sponsored applicant are being used in such a fashion, the
           sponsored applicant is not required to submit Form I-864-A, but must show
           the same kinds of evidence as described in and show that the assets can be
           converted into cash within one year.
c. (U) Proper Assembly of Documents: Assembling the documents is the sponsor's
   responsibility. If the I-864 and supporting documents are incomplete or poorly
   assembled, the post must refuse the applicant under INA 221(g) and return the entire
   package to the applicant with a copy of the checklist. However, the applicant is no
   longer required to submit the three most recent federal tax returns, therefore, this is
   not a valid basis to refuse applicants under 221(g).
d. (U) For more information on what is required on the I-864, you may refer to the               Formatted: Indent: Hanging: 0.25", Right: 0.01", Space
   instructions which accompany the Form I-864 itself.                                           After: 19.5 pt, Numbered + Level: 1 + Numbering Style:
                                                                                                 a, b, c, … + Start at: 3 + Alignment: Left + Aligned at:
                                                                                                 0.25" + Indent at: 0.25"
  (4) (U) Sponsors of alien orphans who will acquire citizenship after admission to the
      United States based upon either adoption in the United States subsequent to
      admission, or a need to obtain formal recognition of a foreign adoption under the
      law of the State of proposed residence because at least one of parents did not see
      the child before or during the foreign adoption, need only prove a combined cash
      value of assets in the amount of the difference between the poverty guidelines
      and actual household income.
       (5)(a)    (U) If assets of the sponsored applicant are being used in such a               Formatted: Indent: Hanging: 0.37", Right: 0.01",
           fashion, the sponsored applicant is not required to submit Form I-864-A, but          Numbered + Level: 2 + Numbering Style: a, b, c, … +
                                                                                                 Start at: 1 + Alignment: Left + Aligned at: 0.97" +
                                                                                                 Indent at: 0.97"




                                                                                                                            038
                      Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 40 of 77




              must show the same kinds of evidence as described in and show that the
              assets can be converted into cash within one year.
      h.(1)    (U) Defining Income: Income, for the purpose of Form I-864, means the
          total unadjusted income as shown on the tax return, before deductions. Total
          unadjusted income includes not only salary (if any) but also monetary gains from
          any other source, such as rent, interest, dividends, etc.
9 FAM 302.8-2(BC)(5) (U) Domicile                                                               Formatted: Heading 3, Right: 0"

(CT:VISA-198; 09-30-2016)                                                                       Formatted: Heading 4, Indent: First line: 0", Line
a. (U) Definition: 483; 01-                                                                     spacing: single

03-2018)
  (1) (U) In General: For the purposes of INA 213A, "domicile" means:
(a)a. (U) Thethe sponsor must be domiciled in any of the several States of the United           Formatted: Indent: Hanging: 0.26", Right: 0.01",
   States, the District of Columbia, or any territory or possession of the United States        Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                                Start at: 1 + Alignment: Left + Aligned at: 0.26" +
   (for these purposes, “in the United States”). "Domicile" means: the place where a
                                                                                                Indent at: 0.26"
   sponsor has his or her principal "residence" (as defined in INA 101(a)(33)) in the
   United States, with the intention to maintain that residence for the foreseeable future.
   Domicile is further defined as the sponsor’s actual, principal dwelling place. See 8
   CFR 213a.1.
(b)      Note: (U) A legallawful permanent resident alien (LPR) living abroad temporarily
   is considered to have a domicile in the United States, if he or she has applied for and
   obtained the preservation of residence benefit under INA 316(b) or INA 317.
(c)      Note: (U) A U.S. citizen living abroad whose employment meets the requirements
      of INA 319(b)(1) is considered to be domiciledhave a domicile in the United States.
b. (U) Establishing Domicile in the United States:
      (1) (U) A petitioner who is unable to demonstrate that he or she is domiciled in the
          United States who wishes to qualify as a sponsor must demonstrate that:
          (a) (U) he or she has either already taken up physical residence in the United
              States; or
          (b) (U) he or she has taken concrete steps to establish a domicile in the United
              States and will do so concurrently with the applicant no later than the date of
              the intending immigrant’s admission or adjustment of status.
          Note: (U) The sponsor does not have to precede the applicant to the United
          States but, if he or she does not do so, he or she must at least arrive in the
          United States concurrently with the applicant. The sponsor must have
          established a domicile in the United States when the principal intending
          immigrant seeks admission on the immigrant visa.
      (2) (U) Evidence that the sponsor has established a domicile in the United States and     Formatted: Indent: Hanging: 0.37", Right: 0.01",
          is either physically residing there or intends to do so before or concurrently with   Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                                Start at: 1 + Alignment: Left + Aligned at: 0.61" +
          the applicant may include the following:
                                                                                                Indent at: 0.61"
          (a) (U) Opening a bank account;




                                                                                                                           039
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 41 of 77




       (b) (U) Transferring funds to the United States;
       (c) (U) Making investments in the United States;
       (d) (U) Seeking employment in the United States;
       (e) (U) Registering children in U.S. schools; (f)   (U) Applying for a Social
           Security number; and (g) (U) Voting in local, State, or Federal elections.

  (3) (U) U.S. Domicile for Employment-Based Preference Applicants:
      Employment-based beneficiaries whose petitioners are U.S. citizen or permanent
      resident alien relatives or entities in which such a relative has a significant
      ownership interest are required to submit a Form I-864. However, DHS/USCIS
      has determined that Congress did not intend to impose this requirement on a
      petitioning relative, or a relative with a significant ownership interest in a
      business enterprise who is not a U.S. citizen or a lawful permanent resident (LPR)
      and is not domiciled in the United States. In these cases only, the lack of Form I-
      864 will not be an impediment to admissibility.
  (4) (U) Employment Abroad Meeting Requirements of INA 319(b)(1): A U.S. citizen            Formatted: Indent: Hanging: 0.37", Right: 0.01",
      who is living abroad temporarily is considered to be domiciled in the United           Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                             Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      States if the citizen's employment meets the requirements of INA 319(b)(1).
                                                                                             Indent at: 0.61"
      That section requires, for qualifying “employment abroad,” that the citizen be in
                                                                                             Formatted: No underline, Underline color: Auto, Font
      the employ of:                                                                         color: Black
       (a) (U) The U.S. Government;
       (b) (U) A U.S. institution of research recognized as such by the Secretary of
           Homeland Security (DHS) (see 8 CFR 316.20 for the list of institutions);          Formatted: Right: 0.01"

       (c) (U) A U.S. firm or corporation engaged in whole or in part in the development     Formatted: Indent: Left: 0.98", Right: 0.01", Numbered
           of foreign trade and commerce with the United States or a subsidiary              + Level: 3 + Numbering Style: a, b, c, … + Start at: 1 +
                                                                                             Alignment: Left + Aligned at: 0.98" + Indent at: 0.98"
           thereof;
       (d) (U) A public international organization in which the United States participates
           by treaty or statute;
       (e) (U) A religious denomination having a bona fide organization in the United
           States, if the individual concerned is authorized to perform the ministerial or
           priestly functions thereof; and
       (f) (U) A religious denomination or an interdenominational mission organization
           having a bona fide organization in the United States, if the person concerned
           is engaged solely as a missionary.
(2)c. (U) Maintaining U.S. Domicile:
  (a)(1) (U) Unless the petitioner meets the conditions outlined in paragraph (32)
      below, a petitioner who is maintaining a principal residence outside the United
      States could not normally claim a U.S. domicile and would be ineligible to submit
      Form I-864. In order to provide an AOSAffidavit of Support for his or her




                                                                                                                        040
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 42 of 77




    relative, such a petitioner would have to reestablish a domicile in the United
    States. (See paragraph (4) below.)b above..)
(b)(2) (U) However, in a situation in which the petitioner has maintained both a
    U.S. residence and a residence abroad, you must determine which the principal
    abode is. Some petitioners have remained abroad for extended periods but still
    maintain a principal residence in the United States (i.e., students, contract
    workers, and non-governmental organization (NGO) volunteers). To establish
    that one is also maintaining a domicile in the United States, the petitioner must
    satisfy you that he or she:
    (i)(a)     (U) Departed the United States for a limited, and not indefinite, period
         of time;
    (ii)(b)      (U) Intended to maintain a U.S. domicile at the time of departure; and,
    (iii)(c)    (U) Can present convincing evidence of continued ties to the United
          States.
(3) (U) Establishing U.S.Failure of Establish Domicile:
    (a) (U) A petitioner living abroad not meeting the criteria in 9 FAM 302.8-2(B)(5)
        paragraph a(2) who wishes to qualify as a sponsor must satisfy you:
         (i)     (U) That he or she has taken steps to establish a domicile in the United
                 States;
         (ii)    (U) That he or she has either already taken up physical residence in the
                 United States or will do so concurrently with the applicant;
         (iii)   (U) The sponsor does not have to precede the applicant to the United
                 States but, if he or she does not do so, he or she must at least arrive in
                 the United States concurrently with the applicant;
         (iv)    (U) The sponsor must establish an address (a house, an apartment, or
                 arrangements for accommodations with family or friend) and either
                 must have already taken up physical residence in the United States; or
         (v)     (U) Must at a minimum to satisfy you that he or she intends to take up
                 residence there no later than the time of the applicant’s immigration to
                 the United States.
(b)(1) (U) Although there is no time frame for the resident to establish residence,           Formatted: Indent: Hanging: 0.37", Right: 0.01",
    you must be satisfied that the sponsor has, in fact, taken up principal residence in      Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                              Start at: 1 + Alignment: Left + Aligned at: 0.61" +
    the United States. Evidence that the sponsor has established a domicile in the
                                                                                              Indent at: 0.61"
    United States and is either physically residing there or intends to do so before or
    concurrently with the applicant may include the following:
    (i)(a)       (U) Opening a bank account;
    (ii)(a)      (U) Transferring funds to the United States;
    (iii)(a)     (U) Making investments in the United States;
    (iv)(a)      (U) Seeking employment in the United States;




                                                                                                                        041
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 43 of 77




           (v)    (U) Registering children in U.S. schools; (vi)   (U) Applying for a
           Social Security number; and (vii)    (U) Voting in local, State, or Federal
           elections.
d. (c) (U) If a petitioner cannot satisfy the domicile requirement under paragraph b         Formatted: Indent: Hanging: 0.26", Right: 0.01", Space
   above, the petitioner fails to qualify as a “sponsor” for the purposes of submitting      After: 19.5 pt, Numbered + Level: 1 + Numbering Style:
                                                                                             a, b, c, … + Start at: 1 + Alignment: Left + Aligned at:
   Form I-864, and a joint sponsor cannot be accepted and the applicant must be
                                                                                             0.26" + Indent at: 0.26"
   refused pursuant to INA 212(a)(4). Without a properly executed I-864, signed by a
   sponsor (the petitioner) who is “domiciled” in the United States, in visa cases which
   require an I-864, then an immigrant visa cannot be approved.

  (4) (U) U.S. Domicile for Employment-Based Preference Applicants: Employment-
      based beneficiaries who are petitioned for by U.S. citizen or permanent resident
      alien relatives or by entities in which such a relative has a significant ownership
      interest are required to submit a Form I-864. However, the DHS/USCIS has
      determined that Congress did not intend to impose this requirement on a
      petitioning relative, or a relative with a substantial interest in a business
      enterprise who is not a U.S. citizen or a lawful permanent resident (LPR) and is
      not domiciled in the United States. In these cases only, the lack of Form I864 will
      not be an impediment to admissibility. We concur with this finding; therefore, in
      these cases, lack of a Form I-864 would not be an impediment to visa issuance.
b. (U) Employment Abroad Meeting Requirements of INA 319(b)(1) :
  (1) (U) A U.S. citizen who is living abroad temporarily is considered to be domiciled in   Formatted: Indent: Hanging: 0.37", Right: 0.01",
      the United States if the citizen's employment meets the requirements of INA            Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                             Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      319(b)(1). That section requires, for qualifying “employment abroad,” that the
                                                                                             Indent at: 0.61"
      citizen be in the employ of:
                                                                                             Formatted: No underline, Underline color: Auto, Font
       (a) (U) The U.S. Government;                                                          color: Black

       (b)(a)   (U) A U.S. institution of research recognized as such by the Secretary
           of
           Homeland Security (DHS) (see 8 CFR 316.20 for the list of institutions);          Formatted: Right: 0.01"

       (c)(a)     (U) A U.S. firm or corporation engaged in whole or in part in the          Formatted: Indent: Left: 0.98", Right: 0.01", Numbered
            development of foreign trade and commerce with the United States or a            + Level: 3 + Numbering Style: a, b, c, … + Start at: 1 +
                                                                                             Alignment: Left + Aligned at: 0.98" + Indent at: 0.98"
            subsidiary thereof;
       (d)(a)     (U) A public international organization in which the United States
           participates by treaty or statute;
       (e)(a)    (U) A religious denomination having a bona fide organization in the
           United States, if the individual concerned is authorized to perform the
           ministerial or priestly functions thereof; and
       (f)(a)     (U) A religious denomination or an interdenominational mission
            organization having a bona fide organization in the United States, if the
            person concerned is engaged solely as a missionary.




                                                                                                                        042
                  Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 44 of 77




  (2) (U) See INA 316 and INA 317 regarding continuous residence requirements for
      LPRs.
9 FAM 302.8-2(BC)(6) (U) Household Member                                                  Formatted: Heading 3, Right: 0"

(CT:VISA-198; 09-30-                                                                       Formatted: Heading 4
2016483; 01-03-2018)
a. (U) Definition: Household members for determining the applicable Federal poverty        Formatted: Indent: Hanging: 0.26", Right: 0.01",
   line levels and all other associated purposes include:                                  Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                           Start at: 1 + Alignment: Left + Aligned at: 0.26" +
  (1) (U) The sponsor; (see 9 FAM 302.8-2(B)(4) paragraph e);                              Indent at: 0.26"

  (2) (U) The sponsor's spouse; and the sponsor's children by birth, marriage, or
      adoption living in the sponsor's residence;
  (3) (U) Any other dependents of the sponsor (if identified as such on the sponsor's
      Federal income tax return for the most recent year, regardless of whether they
      are related to the sponsor or have the same principal address as the sponsor);
  (4) (U) Any immigrants previously sponsored using Form I-864, if the obligation has
      not terminated;
  (5) (U) Family members of the sponsor immigrating at the same time or within six
      months of the principal immigrant listed in the chart in Part 3 of Form I-864; and
  (6) (U) The sponsor's nondependent siblings, parents, or adult children who reside in
      the sponsor's household who are not dependents, if they complete a Form I-864-
      A.
b. (U) Use of Form I-864-A864A, Contract Between Sponsor and Household Member:
  (1) (U) If a sponsor's individual income meets or exceeds the required level of the
      Poverty Guidelines, no other evidence is necessary. In cases in which the
      sponsor's individual income is insufficient, however, a Form I-864-A864A,
      Contract between Sponsor and Household Member, must can be submitted by
      any household member who is willingin order for his or her income to be used by
      the sponsor to meet the guidelines. A separate Form I-864A must be used for
      each household member whose income and and/or assets are being used by a
      sponsor to qualify. Each Form I-864A is completed and signed by two
      individuals: a sponsor who is completing Form I-864 and a household member
      who is promising to make his or her income and/or assets available to the
      sponsor to help support the sponsored immigrant(s). The primary sponsor must
      include the names of these individuals and their contributions on his or her Form
      I-864.
  (2) (U) Under Form I-864-A864A, the household member agrees to provide as much
      financial assistance as may be necessary to enable the sponsor to maintain the
      sponsored immigrant(s) at the required annual income level. The household
      member will be legally liable for any reimbursement obligations that the sponsor
      may incur.
c. (U) Applicant’s Use of Form I-864-A864A:




                                                                                                                     043
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 45 of 77




  (1) (U) If the sponsored immigrant has accompanying family members and the
      sponsor seeks to rely on the sponsored immigrant’s continuing income in the
      United States to establish the sponsor’s ability to support the accompanying
      family members, the sponsored immigrant must sign Form I-864-A. Income
      shown in a sponsored immigrant’s Form I-864-A864A cannot be based on an
      offer of employment that has not yet been effected. (See 9 FAM 302.8-2(B)(32)
      paragraph g above.)f(2).)
  (2) (U) If the sponsored immigrant does not have accompanying family members, he
      or she cannot submit Form I-864-A864A. His or her income may be counted in
      the household income, however, if he or she will continue to work in the same job
      after he or she immigrates to the United States. You may request evidence of
      the applicant's income such as pay statements and tax returns, if he or she was
      required to file them, and should request a letter from the employer certifying
      that the employment will continue after the applicant's immigration to the United
      States.

9 FAM 302.8-2(BC)(7) (U) Defining Joint Sponsor                                             Formatted: Heading 3, Right: 0"

(CT:VISA-198; 09-30-                                                                        Formatted: Heading 4
2016483; 01-03-2018)
a. (U) In General: A "joint sponsor" is one who is not the petitioner for the sponsored     Formatted: Indent: Hanging: 0.26", Right: 0.01",
   immigrant but who otherwise meets the citizenship, residence, age, and household         Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                            Start at: 1 + Alignment: Left + Aligned at: 0.26" +
   income requirements, as set forth in 9 FAM 302.8-2(B)(4) paragraph c,-8(C)(3), and
                                                                                            Indent at: 0.26"
   has executed a separate Form I-864, on behalf of the intending immigrant. The joint
   sponsor differs from a “household member” in that the joint sponsor can be a friend
   or a non-relative who does not reside in and is not necessarily financially connected
   with the sponsor’s household. If a petitioner or sponsor meets the minimum income
   requirements, no joint sponsor may submit Form I-864 unless you or the immigration
   officer specifically requires it.
b. (U) Unique from Household Member: The joint sponsor is not required to be a
   household member. The joint sponsor can be a friend or third party who is not
   necessarily financially connected with the sponsor’s household.
c. (U) When is a Joint Sponsor Needed:
  (1) (U) If the petitioner or substitute sponsor cannot demonstrate ability to maintain
      a household income of at least 125% (or 100% when applicable) of the Federal
      Poverty Guidelines, the intending immigrant may meet the Affidavit of Support
      requirement by obtaining a joint sponsor who is willing to accept joint and several
      liability with the petitioning sponsor as to provide support to the sponsored alien
      during the period that the affidavit is enforceable;
  (2) (U) If a joint sponsor submits an Affidavit of Support, remember that the
      petitioner (the principal sponsor) still must submit an Affidavit of Support,
      regardless of whether the sponsor had no income, or did not make enough
      income to be required to file income tax returns;




                                                                                                                      044
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 46 of 77




  (3) (U) The joint sponsor must demonstrate income or assets that independently             Formatted: Indent: Hanging: 0.37", Right: 0.01",
      meet the requirements to support the sponsored immigrant(s). It is not                 Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                             Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      sufficient for the combination of incomes of the primary sponsor, sponsored
                                                                                             Indent at: 0.61"
      immigrant, and joint sponsor to meet the threshold; and
b. Two(U) Multiple Joint Sponsors: (U) 8 CFR 213a.2(c) allows but does not require two
   joint sponsors can be used per family unit intending to immigrate based upon the
   same family petition. No individual may have more than one joint sponsor, but it is
   not necessary for all family members to have the same joint sponsor. If two joint
   sponsors are used, each joint sponsor is responsible only for the intending
   immigrant(s) listed on the joint sponsor's Form I-864.
c. (U)(U) Joint Sponsor Liability: A joint sponsor is jointly and severally liable with
   petitioning sponsor and any household members who have signed a Form I-864-A.
   He or she must individually meet the minimum income requirements as set forth
   above. Anyone outside the petitioner's household may be considered a joint sponsor.
   Joint sponsors may include the income and assets of members of their own household
   and dependents to meet the income requirement.
d. (U) Death of Sponsor: In the event a sponsor has died before all family members
   have followed to join the principal, a new joint sponsor is permitted to execute a Form
   I-864. In such a case, there is no requirement that you must request a joint sponsor.
   The new sponsor may submit a Form I-864, regardless of the status of the deceased
   petitioner's estate.

9 FAM 302.8-2(BC)(8) (U) Legal Obligations of Sponsors                                       Formatted: Heading 3, Right: 0"

(CT:VISA-254;     11-29-
2016483;   01-03-2018) a.
(U) In General:
  (1) (U) The execution of Form I-864 creates a legally-binding contract between the         Formatted: Indent: Hanging: 0.37", Right: 0.01",
      sponsor(s) (including any household members who have executed Form I-864-              Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                             Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      A864A, and any joint sponsor), and any Federal, State, local, or private entities
                                                                                             Indent at: 0.61"
      that provide means-tested public benefits (SSI, TANF, etc.) throughout the
      duration of the contract. By executing Form I-864, the sponsor agrees to:
       (a) (U) Provide financial support necessary to maintain the sponsored immigrant
           at an income that is at least 125 percent of the Federal poverty guidelines for
           the indicated familyhousehold size (see 9 FAM 302.8-2(B)(17));C)(12); and
       (b) (U) Reimburse any agencies that provide means-tested benefits to a
           sponsored alien.
  (2) (U) In most cases, an alien is not eligible to receive any Federal benefits during
      his or her first five years in the United States. Although the alien may obtain
      public benefits thereafter, disbursing entities may seek reimbursement from the
      alien's sponsor for certain means-tested benefits received by the alien, for the
      duration of the validity of the affidavit of support. In the event that petitioner's




                                                                                                                       045
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 47 of 77




       Form I-864 does not meet the minimum Federal poverty guideline amount and
       a joint sponsor is necessary, the petitioner is still responsible for any amount of
       income or assets included in his or her Form I-864.
b. (U) Duration of Obligation Underunder Form I-864, Affidavit Ofof Support Under
   Section 213a213A of the Act:
  b.(1)   (U) In General: Sponsors, joint sponsors, and household members (who               Formatted: Indent: Hanging: 0.37", Right: 0.01",
      have executed Form I-864 or Form I-864-A864A, (Contract Between Sponsor and            Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                             Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      Household Member) are bound by the contract terms until the applicant:                 Indent at: 0.61"
       (1)(a)     (U) Is naturalized;                                                        Formatted: Font color: Black
       (2)(b)    (U) Has worked, or can be credited with, 40 qualifying quarters of          Formatted: Right: 0.01", Numbered + Level: 3 +
       work; (3) (U) Leaves the United States permanently; or                                Numbering Style: a, b, c, … + Start at: 1 + Alignment:
                                                                                             Left + Aligned at: 0.6" + Indent at: 0.6"
  (4) (U) Dies.
                                                                                             Formatted: Right: 0.01", Line spacing: single,
       (c) (U) Loses or abandons lawful permanent resident status and departs the            Numbered + Level: 3 + Numbering Style: a, b, c, … +
                                                                                             Start at: 1 + Alignment: Left + Aligned at: 0.6" + Indent
       United States permanently; or (d) (U) Dies.                                           at: 0.6"
  c.(2)     (U) Death of the Sponsor: In the event that a sponsor dies, the sponsor's        Formatted: Indent: Hanging: 0.37", Right: 0.01", Space
       estate remains liable for the duration of the contract. If the sponsor dies after     After: 0 pt, Numbered + Level: 2 + Numbering Style: 1,
       the principal applicant has immigrated, but before the qualified family members       2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                             0.61" + Indent at: 0.61"
       who are following to join have immigrated, the applicants must get another
       sponsor, although no new petition need be filed. If the principal applicant can
       meet the requirements to be a sponsor, he or she may submit Form I-864 for his
       or her family members.
c. 9 FAM 302.8-2(B)(9) (U) Liability for Means-Tested Benefits:
(CT:VISA-198;     09-30-2016)
  a.(1)     (U) During the life of the contract, a sponsor is liable for "means-tested       Formatted: Indent: Hanging: 0.37", Right: 0.01",
      benefits" received by the sponsored applicant. Federal, State, and local agencies      Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                             Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      will define which benefits are "means-tested" and whether they wish to seek
                                                                                             Indent at: 0.61"
      reimbursement.
  b.(2)    (U) The agency supplying the means-tested benefit must have designated
      the program as such prior to the sponsor's submission of Form I-864 for
      expenses relating to that benefit to be reclaimable from the sponsor. Moreover,
      the agency must request reimbursement. In the absence of such a request, the
      sponsor is not liable.
c. (U) It must be noted, moreover, that the participation of an applicant or sponsor in a
   supplemental program is not to be considered in a "public charge" determination.
   Only those programs that are paid in cash and are the primary source of the alien's
   income should be part of the totality of the circumstances for that alien.
  d.(3)    (U) As the Department has no role with respect to designating means-tested        Formatted: Indent: Hanging: 0.37", Right: 0.01", Space
      benefits or with reimbursement, any question regarding whether a benefit should        After: 19.5 pt, Numbered + Level: 2 + Numbering Style:
                                                                                             1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
      be considered a means-tested benefit is outside the scope of your inquiry into an
                                                                                             0.61" + Indent at: 0.61"
      applicant’s eligibility for a visa.




                                                                                                                        046
                  Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 48 of 77




 9 FAM 302.8-2(B)(10) (U) Public Charge Considerations in Nonimmigrant Cases
  (CT:VISA-198;   09-30-
2016)
a. (U) Nonimmigrants and INA 212(a)(4):
  (1) (U) All nonimmigrants, except those mentioned in C)(9 FAM 302.8-2(B)(18)               Formatted: No underline, Underline color: Auto, Font
      below, must overcome the public charge presumption.                                    color: Black

  (2) (U) Additionally, since INA 212(a)(4) can be overcome by a non-immigrant or
      immigrant visa applicant at any time, if an applicant cannot overcome INA
      214(b), you should not expend resources on pursuing a possible INA 212(a)(4)
      ineligibility.
  (3) (U) In determining admissibility under INA 212(a)(4), you must be aware of the
      differences in the requirements imposed on a would-be immigrant as opposed to
      a nonimmigrant applicant. The amount and type of evidence generally required
      in an immigrant visa case is much greater than that which is required in a
      nonimmigrant visa case. Evidence that establishes the applicant is entitled to a
      nonimmigrant classification is generally sufficient to meet the requirements of
      INA 212(a)(4), absent evidence that gives you reason to believe that a public
      charge concern exists.
b. (U) Additional Evidence of Support in Nonimmigrant Visa Cases:
  (1) (U) Your extensive inquiry into the question of the possible public charge
      inadmissibility of a nonimmigrant visa (NIV) applicant should be rare if the alien
      is otherwise qualified for the visa category for which the alien has applied.
      Ordinarily, a nonimmigrant would be required to provide evidence on the question
      of public charge only when there are clear indications, based on the usual
      evidence required to support the application, that the alien does not have
      sufficient resources to sustain assistance.
  (2) (U) However, if the evidence of nonimmigrant status submitted does not indicate
      adequate provision for the applicant's support while in the United States and for
      the return abroad, you may request specific financial evidence. Such evidence
      may take the form of a letter of invitation, Form I-134, from a sponsor that
      clearly indicates the sponsor's willingness to act in such capacity and the extent
      of financial responsibility undertaken for the applicant, or a public charge bond
      (see paragraph g below).
  (3) (U) Unless you are satisfied that the sponsor's financial position is sound, the
      affidavit of support (AOS) should contain evidence of the sponsor's ability to carry
      out the commitment. Such AOS’s for NIV are not legally-binding contracts, and it
      is at your discretion to determine if such evidence would assist a nonimmigrant
      alien in overcoming a finding of inadmissibility because of the likelihood of
      becoming a public charge after entering the United States. If the applicant is
      proceeding to the United States for a brief visit, the presentation of evidence of
      the sponsor's financial condition may not be necessary.




                                                                                                                       047
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 49 of 77




 c. (U) Unwarranted Requirements: Under U.S. law, no individual can make binding
  assertions about another person's possible future actions. If you determine that a
  Form
  I-134 is necessary, the sponsor (meaning the individual who has completed the Form
  I-
  134) is not required to declare that the applicant will neither seek nor accept
  employment in the United States nor apply for permanent residence. Under certain
  circumstances, nonimmigrants are permitted to work or, if not permitted to work at
  the time of admission, they may be permitted to work after their nonimmigrant
  classification has been changed under INA 248. Moreover, a nonimmigrant in the
  United States is entitled to apply for adjustment of status under INA 245 if eligible
  therefore.
d. (U) Alien’s Government Requiring Evidence of Support: Some foreign governments
   require their nationals to present evidence of support from a U.S. sponsor prior to the
   issuance of a passport or exit permit. Such documentation is usually required in the
   form of an AOS guaranteeing that, while in the United States, the alien will not
   become a burden on the applicant's country. Consular officers who are serving in a
   country with this requirement should not automatically require all aliens applying for
   visas to submit a copy of the support evidence submitted to the alien's government.
   However, in some instances, you may decide such evidence would be advisable.
e. (U) Aliens Seeking Admission For Medical Treatment: If the personal resources of an
   applicant seeking admission to the United States for medical treatment are not
   sufficient or are unavailable for use outside the country of residence, you may accept
   a sponsorship affidavit. The affidavit should include explicit information regarding the
   arrangements made for the alien's support, medical care, and, if applicable, assurance
   that a bond will be posted if required by the DHS/USCIS.
f. (U) Alien Seeking Admission As K Nonimmigrants: See 9 FAM 302.8-2(B)(2)
   paragraph d above.
g. (U) Surety Bonds: In cases where the applicant is otherwise eligible, including under
   INA 214(b), the procedures for posting bond for NIVs are the same as those for
   immigrant visas (IV). (See 9 FAM 302.8-2(B)(3) paragraph g(4).)

9 FAM 302.8-2(B)(11) (U) INA 221(g) versus INA 212(a)(4) Refusals
(CT:VISA-198;    09-30-2016)
(U) The determination of whether INA 221(g) or INA 212(a)(4) is the appropriate ground
of refusal is determined by whether or not you have decided that you have enough
information to make a finding of whether the applicant is ineligible under INA 212(a)(4).
  (1) (U) For example, if Form I-864 is submitted without this year’s tax returns, then
      this is a documentary problem; the refusal should be INA 221(g).
  (2) (U) On the other hand, if the AOS is technically complete, but does not reflect
      sufficient financial resources, even after any possible joint sponsors have




                                                                                              048
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 50 of 77




      submitted an AOS; or the applicant has no Form I-864, because the petitioner
      or sponsor does not meet the qualifying criteria set forth in INA 213A, that is a
      substantive problem and you must refuse the visa under INA 212(a)(4).
  (3) (U) You should note that applications refused under INA 212(a)(4), unlike those
      refused under INA 221(g), are not subject to termination under INA 203(g).

9 FAM 302.8-2(B)(12) (U) Submitting Form I-864, Affidavit of Support Under                      Formatted: Heading 3, Right: 0"

Section 213A of the Act
(CT:VISA-254; 11-29-                                                                            Formatted: Heading 4
2016483; 01-03-2018)
a. a. (U) Notarizing and Photocopying Documentation:                                            Formatted: Indent: Hanging: 0.22", Right: 0.01",
                                                                                                Numbered + Level: 1 + Numbering Style: a, b, c, … +
  (1) (1) (U) Required signatures do not need to be notarized. This includes the                Start at: 1 + Alignment: Left + Aligned at: 0.22" +
      signature of the sponsor(s), or the sponsor's household members or dependents             Indent at: 0.22"
      on Form I864 and Form I-864-EZ864EZ, Affidavit of Support under Section 213A              Formatted: No underline, Underline color: Auto
      of the Act; Form I-864-AI864A; and Form I-864-W864W. Consular officers                    Formatted: No underline, Underline color: Auto
      should not require ink signature on the I-864. A photocopy of the I-864 with the
                                                                                                Formatted: No underline, Underline color: Auto
      sponsor's signature is sufficient. A typed or printed name is not acceptable.
                                                                                                Formatted: No underline, Underline color: Auto
      (U) NOTE: The sponsor, by signing the Form I-864 under penalty of perjury,
                                                                                                Formatted: Font color: Black
      certifies that the transcript or photocopy is true and correct. This certification
      meets the statutory requirement of presenting a “certified” copy and, per 28              Formatted: Indent: Left: 0.62", Right: 0.01"

      U.S.C. 1746, the requirement that the affidavit of support be sworn or affirmed           Formatted: No underline, Underline color: Auto
      before a notary, consular officer, or immigration officer.
  (2) (U) Principal applicants and accompanying spouses and/or children may travel              Formatted: Indent: Hanging: 0.37", Right: 0.01",
      together on one complete set of the documents prepared in support of Form I-              Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                                Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      864.
                                                                                                Indent at: 0.61"
  (3) (U) The supporting documents should be made a part of the principal applicant's
      Instruction Package for Immigrant Visa (IV). The principal applicant's alien
      registration number (the Department of Homeland Security (DHS) assigned "A
      number") should be recorded on each accompanying individual's Form I-864 "for
      agency use only" box (on page 1 of the form).
  (4) (U) Similarly, following-to-join applicants, traveling either alone or in a group, will
      require only one complete set of the documents prepared in support of the
      principal applicant's Form I-864.
  (5) (U) For following-to-join applicants traveling together, the documents should be
      included in only one applicant's issued visa packet.
  (6) (U) The alien registration number of the applicant carrying the support
      documentation must be recorded on Form I-864 (page 1 of the form).
  (7) (U) Each individual must still presentA correct and complete signed Form I-864            Formatted: Font color: Custom Color(RGB(139,0,139))
      submitted to the NVC is sufficient. An individual does not need to submit an
      original I-864 at the time of the visa interview (so that it becomes part of the




                                                                                                                           049
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 51 of 77




       Instruction Package for Immigrant Visa Applicants) and the signatures on each
       affidavit. The I-864 submitted to NVC (either in hard copy or electronically)
       must be original (not required to be notarized).included in the immigrant visa
       packet.
  (8) (U) The supporting documents carried by the designated following-to-join
      applicant may be photocopies of the originals and do not need notarization or an
      original signature.
b. b. (U) Where to Submit:
  (1) (U) As of October 1, 2002, all posts are participants in a review program at the
      National Visa Center (NVC).
  (2) (U) The sponsor (or joint sponsor) is instructed to send the Form I-864, and all      Formatted: No underline, Underline color: Auto
      supporting documents (a complete set for the principal and a signed Form I864
      under penalty of perjury, (and form I-864-A, if necessary) for each accompanying
      dependent) directly to NVC.
  (3) (U) NVC will review the submitted Form I-864 and documents for clerical               Formatted: No underline, Underline color: Auto
      completeness and provide the sponsor two opportunities to supply any missing
      information or documents. After the second review, NVC forwards the Affidavit of
      Support with the case file directly to the post.
  (4) (U) The NVC review does not apply to immigrant visa (IV) cases where the
      petitioner has filed the Form I-130, Petition for Alien Relative, at post.

9 FAM 302.8-2(B)(13C)(10) (U) Reviewing Form I-864 or Form I-864-EZ,                        Formatted: Heading 3, Right: 0"

Affidavit of Support Under Section 213A of the Act864EZ
(CT:VISA-198; 09-30-                                                                        Formatted: Heading 4
2016)483; 01-03-2018)
a. (U) In General: You must ensure that each section of Form I-864 or Form I-864-           Formatted: Indent: Hanging: 0.25", Right: 0.01",
   EZ864EZ has been completed properly. It is your responsibility to review the             Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                            Start at: 1 + Alignment: Left + Aligned at: 0.25" +
   information provided with the petition packet and other documents provided at the
                                                                                            Indent at: 0.25"
   time of interview.
b. (U) Part 1 of Form I-864 or Form I-864-EZ864EZ, Basis For Filing Affidavit of Support:
   Verify that sponsor has checked the appropriate box(es):
  (1) (U) If Form I-864-EZ864EZ is being used, sponsors must check “Yes” on boxes a,
      b, and c;
  (2) (U) If Form I-864 is being used and box “d” has been checked, indicating a single
      joint sponsor, you should ensure that there are two Forms I-864: one from the
      petitioner and one from the joint sponsor; and
  (3) (U) If Form I-864 is being used and box “e” has been checked, indicating two
      joint sponsors, you should ensure that there are three Forms I-864: one from
      the




                                                                                                                      050
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 52 of 77




  (3)    petitioner, one from the first joint sponsor, and one from the second joint         Formatted: Indent: Hanging: 0.37", Right: 0.01",
        sponsor.                                                                             Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                             Start at: 1 + Alignment: Left + Aligned at: 0.61" +
c. (U) Parts 2-4 of Form I-864 Or Form I-864-EZ864EZ, Basis For Filing Affidavit of          Indent at: 0.61"
c. Support: Information on the Principal Immigrant, Accompanying Family Members,             Formatted: Indent: Hanging: 0.25", Right: 0.01",
   and Information on the Sponsor.—.                                                         Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                             Start at: 1 + Alignment: Left + Aligned at: 0.25" +
  (1) (U) Compare the information provided from other documents included in the              Indent at: 0.25"
      application and/or verifying data with the sponsored immigrant at the time of the
      visa interview;
  (2) (U) If the sponsor is using Form I-864 only “accompanying” family members
      should be listed in the chart in Part 3. Be sure that the first and last name of
      each accompanying family member is listed; and
  (3) (U) Family members “following to join” (i.e., intending to immigrate more than 6
      months after the principal intending immigrant) should not be listed in Part 3.
d. (U) Part 5 of Form I-864 or Part 4 of Form I-864-EZ864EZ: Sponsor’s Household Size:
   The sponsor’s total household size is used to determine the correct Federal Poverty       Formatted: Indent: Left: 0.25", Right: 0.01"
   Guideline threshold. For Form I-864, a household size includes the following groups
   of individuals:
  (1) (U) Sponsor;                                                                           Formatted: Indent: Hanging: 0.37", Right: 0.01",
                                                                                             Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
  (2) (U) Person(s) the sponsor is sponsoring on the Affidavit of Support (will always       Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      be one if the sponsor is using Form I-864-EZ864EZ);                                    Indent at: 0.61"

  (3) (U) Sponsor’s spouse, if the sponsor is married;
  (4) (U) The sponsor’s children, as defined in sectionINA 101(b)(1) of the Act,),
      except those that have:
        (a) (U) Reached the age of majority (i.e., are at least 18 years old) or liberated
            under the law of sponsor’s domicile; and
        (b) (U) Are not claimed as dependents on the sponsor’s most recent Federal
            income tax return;
  (5) (U) Other persons lawfully claimed as dependents on the sponsor’s tax return for
      the most recent tax years; and
  (6) (U) The number of siblings, parents, and/or adult children who:
        (a) (U) Have the same principal residence as the sponsor; and
        (b) (U) Have combined their income with the sponsor’s income by submitting
            Form I-864-A864A.
e. (U) Part 6 of Form I-864 or Part 5 of Form I-864-EZ: Sponsor’s Income and 864EZ
   Sponsor's Information About Employment and Income:
  (1) (U) General Rule and Active Duty Military Exception:
        (a) (U) Either the petitioning sponsor, substitute sponsor, or a joint sponsor
            must show the ability to maintain his or her annual household income at 125




                                                                                                                        051
                 Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 53 of 77




        percent of the governing Federal Poverty Guideline threshold (see also 9
        FAM 302.82(B)(7C)(12);                                                            Formatted: Underline, Underline color: Blue, Font color:
                                                                                          Blue
    (b) (U) A petitioner on active duty in the U.S. Armed Forces, other than for
        training, needs to demonstrate an annual income equal to at least 100
        percent of the Federal Poverty Guidelines if he or she is petitioning for a
        spouse or child;
    (c) (U) A substitute sponsor or joint sponsor is not eligible to claim 100% income
        level based on petitioner’s relationship to the intending immigrant, or
        petitioner’s military status;
    (d) (U) A substitute or joint sponsor may claim the 100% income level only if he
        or she is on active duty in the U.S. Armed Forces (other than training) and
        the intending immigrant is the spouse or child of the substitute sponsor or
        joint sponsor;
    (e) (U) To qualify for the Military Exception:
        (i)    (U) The petitioner must provide evidence that he or she is on active
               duty, such as military dependent’s identification card for the intending
               immigrant (spouse or child); and
        (ii)   (U) A photocopy of the military identification card of the sponsor
               (spouse or parent).
    (f) (f) (U) Regardless of whether a sponsor qualifies for the military exception,
        all of his or her income counts toward the 125% (or 100%) income
        requirement, including (in the case of Armed Forces personnel) any
        allotments received for the dependents.
(2) (U) Poverty Guidelines: See 9 FAM 302.8-2(B)(17C)(12), Poverty Income
    Guidelines.
(3) (U) Determining the Sponsor’s Ability to Provide Sufficient Support:
    (a) (U) If a sponsor is using Form I-864-EZ864EZ, he or she must only use his or
        her salary or pension as shown on his or her most recent Federal income tax
        return. If the sponsor provides a photocopy of the return, he or she must
        include a copy of W-2 provided by the sponsor’s employer(s) and/or Form(s)
        IRS-1099 to show pension income. As with other sponsors, these copies are
        not needed if the sponsor provides an IRS transcript of the return. (See Part
        1(a) of Form I-864-EZ864EZ.);
    (b) (U) The sponsor must use Form I-864, rather than Form I-864-EZ864EZ, if
        the sponsor will be submitting any Forms I-864-A864A. (See also 9 FAM
        302.8-2(B)(4) paragraph b(5C) (9));                                               Formatted: Underline, Underline color: Blue, Font color:
                                                                                          Blue
    (c) (U) Sponsors who use Form I-864 may qualify based only upon their own
        income and/or assets if either or both are sufficient to reach the income
        requirement. If the sponsor’s combined income and assets are not sufficient




                                                                                                                     052
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 54 of 77




      to meet the governing threshold, the sponsor may include the income and
      or/assets of another household member if the household member:
      (i)        (U) Is at least 18 years of age;
      (ii)       (U) Is included in the calculation of the household size;
      (iii)      (U) Has the same principal residence as the sponsor (or is the
                 sponsor’s spouse); and
      (iv)       (U) Has completed and signed the Form I-864-A; (d) (U) Federal Tax
                 Return(s):
      (i)        (U) Whether a sponsor submits Form I-864 or Form I-864-EZ864EZ,
                 the sponsor must provide a copy or an IRS-generated transcript of the
                 sponsor’s Federal income tax return for the most recent tax year;
      (ii)       (U) By signing the Form I-864 or Form I-864-EZ864EZ under the
                 penalty of perjury, a sponsor certifies that the transcript or photocopy
                 is true and correct. This certification meets the statutory requirement
                 of presenting a “certified” copy of the transcript of photocopy.
                 Certification of the returns by the IRS is not necessary, the sponsor’s
                 certification under the penalty of perjury is sufficient; and
      (iii)      (U) A sponsor who filed a joint tax return with a spouse, but is
                 qualifying using only his or her own individual income must submit
                 evidence of that individual income. For example, the sponsor’s own W-
                 2. Wage and Tax Statement, to reach the income requirement and/or
                 evidence of other income reported to the IRS which can be attributed
                 to him or her on Form 1099.
(f)   (e) (U) Other Evidence of Income:
      (i)        (U) Total income means before deductions in the sponsor’s tax return
                 for the most recent taxable year should be generally determinative.
                 There is no requirement to determine whether the sponsor would have
                 met 125% (or 100%) of the governing Poverty Guideline before the
                 most recent tax year;
      (ii)       (U) You, however, may consider other evidence of income (e.g., pay
                 stub(s), or employer letter(s), or both), if:
             ·   (U) The sponsor establishes that he or she was not legally obligated to      Formatted: Indent: Left: 1.23", Right: 0.01"
                 file a Federal income tax return for the most recent tax year
             ·   (U) You have determined that the income listed on the Federal tax
                 return for the sponsor’s most recent tax year does not meet the
                 governing threshold
      (iii)      (U) If a sponsor recently started a new job (that the officer is satisfied   Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
                 will likely continue), the income from the job now meets or exceeds the      0.01", Numbered + Level: 4 + Numbering Style: i, ii, iii,
                                                                                              … + Start at: 1 + Alignment: Left + Aligned at: 1.47" +
                                                                                              Indent at: 1.47"




                                                                                                                          053
                     Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 55 of 77




                   legal requirement, you may find the Affidavit of Support (AOS) to be
                   sufficient; and
           (iv)    (U) 8 CFR 213a.2(c)(2)(ii)(C) permits you to conclude that a Form I-
                   864 is not sufficient, even if the sponsor’s household income meets the
                   Poverty Guideline threshold. For example, if the sponsor’s income is
                   from a job that is merely temporary or seasonal, you might reasonably
                   conclude that the AOS, for that reason, is not sufficient.
           (iv)    (U) As noted in 9 FAM 302.8-2(B)(2) paragraph a(3), a sufficient and
                   properly filed, non-fraudulent Form I-864 in those cases where it is
                   required, is a positive factor in the “totality of the circumstances”
                   analysis under INA 212(a)(4).
      (g)(f)       (U) Means-Tested Public Benefits Received by the Sponsor:                   Formatted: Indent: Hanging: 0.39", Right: 0.01",
                                                                                               Numbered + Level: 3 + Numbering Style: a, b, c, … +
           (i)     (U) The Department of State and U.S. Citizenship and Immigration            Start at: 6 + Alignment: Left + Aligned at: 0.99" +
                   Services (USCIS) has decided that, as a matter of policy, it will require   Indent at: 0.99"
                   the sponsor to disclose his or her receipt of means-tested public
                   benefits and not consider the fact that a sponsor has received such
                   means-tested public benefits in the past in evaluating a Form I-864 or
                   Form I-864-EZ; and
           (ii)     (U) The sponsor may not include any means-tested public benefits           Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
                   currently being received in calculating the household income. (See also     0.01", No bullets or numbering
                   9 FAM 302.8-2(B)(9C)(8).)
      (h)(g)    (U) Compare Total Household Income with Governing Poverty
          Guideline:
           (i)     (U) If the sponsor’s total household income (line 24c of Form I-864 or
                   line 18 of Form I-864-EZ864EZ) is greater than or equal to the
                   governing Poverty Guideline threshold, the sponsor does not need to
                   show evidence
           (i)     of assets and does not require a joint sponsor. In this case, you may       Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
                   move to part 8 of Form I-864 or Part 6 of Form I-864-EZ864EZ;               0.01", Numbered + Level: 4 + Numbering Style: i, ii, iii,
                                                                                               … + Start at: 1 + Alignment: Left + Aligned at: 1.47" +
           (ii)    (U) If Form I-864-EZ864EZ does not demonstrate means to maintain            Indent at: 1.47"
                   the required income, you may choose to request that the applicant
                   submit a new Form I-864 from the sponsor (if the applicant seeks to
                   qualify based on showing “significant assets”) or submit a sufficient
                   Form I-864 from a joint sponsor;
                   (U) NOTE: This request of evidence should go to the applicant, not to       Formatted: Right: 0.01"
                   the sponsor.
           (iii)   (iii) (U) If a Form I-864 does not demonstrate means to maintain the        Formatted: Indent: Left: 0.98", Hanging: 0.49", Right:
                   required income, you should consider the assets listed in Part 7 of the     0.01", Numbered + Level: 4 + Numbering Style: i, ii, iii,
                                                                                               … + Start at: 1 + Alignment: Left + Aligned at: 1.47" +
                   form.
                                                                                               Indent at: 1.47"
f. (U) Part 7 of Form I-864: Use of Assets to Supplement Sponsor’s Income:




                                                                                                                           054
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 56 of 77




      (1) (U) If a sponsor cannot meet the Poverty Guideline requirement based
          upon total household income listed on line 24c, he or she may show
          evidence of assets owned by the sponsor and/or members of the sponsor’s
          household that are available to support the sponsored immigrant(s) and can
          be readily converted into cash within 1 year.
      (2) (U) For assets of the intending immigrant and/or household member to be
          considered, the household member must complete and sign Form I-864-
          A864A.
      (3) (U) You should check to make sure that the Form I-864-A864A is completed
          and signed by the sponsor and the household member.
      (4) (U) Evidence of the sponsor’s assets should be attached to the Form I-864.
          Evidence of the principal sponsored immigrant’s and/or household member
          assets should be attached to Form I-864-A. (See 864A. (9 FAM 302.8-
          2(B)(4) paragraph g.)C)(5).)
g. (U) Joint Sponsor:
  (1) (U) Joint Sponsor Needed:
       (a) (U) If the petitioner or substitute sponsor cannot demonstrate ability to
           maintain a household income of at least 125% (or 100% when applicable) of
           the Federal Poverty Guidelines, the intending immigrant may meet the AOS
           requirement by obtaining a joint sponsor who is willing to accept joint and
           several liability with the principal sponsor as to provide support to the
           sponsored alien during the period that the affidavit is enforceable;
       (b) (U) If a joint sponsor submits an AOS, remember that the petitioner (the
           principal sponsor) still must submit an AOS, regardless of whether the
           sponsor had no income, or did not make enough income to be required to file
           income tax returns;
  (c)(1)    (U) The joint sponsor must demonstrate income or assets that independently     Formatted: Indent: Hanging: 0.37", Right: 0.01",
       meet the requirements to support the sponsored immigrant(s). It is not sufficient   Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                           Start at: 1 + Alignment: Left + Aligned at: 0.61" +
       for the combination of incomes of the primary sponsor, sponsored immigrant, and
                                                                                           Indent at: 0.61"
       joint sponsor to meet the threshold; and
       (d) (U) 8 CFR 213a.2(c) allows but does not require two joint sponsors per family
           unit intending to immigrate based upon the same family petition. No
           individual may have more than one joint sponsor, but it is not necessary for
           all family members to have the same joint sponsor.
  (2) (U) Joint Sponsor not needed:
       (a) (U) If the petitioning or substitute sponsor meets the income requirements
           based on his or her own income, there can be no joint sponsor; and
       (b) (U) If any additional Forms I-864 from the joint sponsors are included in the
           record, they should be removed from the file and returned to the intending
           immigrant. Remove all unneeded Forms I-864 from the file so there is no




                                                                                                                     055
                      Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 57 of 77




             confusion about who is legally responsible for the immigrant and any
             enforcement action.
h.g.    (U) Part 8 of Form I-864 or Part 6 of Form I-864-EZ864EZ Sponsor’s Contract:          Formatted: Indent: Hanging: 0.23", Right: 0.01",
                                                                                              Numbered + Level: 1 + Numbering Style: a, b, c, … +
     (1) (U) Part 8 of Form I-864 or part 6 of Form I-864-EZ864EZ constitutes the bulk of     Start at: 6 + Alignment: Left + Aligned at: 0.23" +
         contractual provisions and outlines the purpose of Form I-864, AOSAffidavit of       Indent at: 0.23"
         Support under SectionINA 213A of the Act, which is to overcome the public
         charge grounds of inadmissibility. It includes:
         (a) (U) Notice of Address requirements (the sponsor must notify Department of
             Homeland Security (DHS) of the sponsor’s new address within 30 days);
         (b) (U) Means-tested Public Benefit Prohibitions and Exceptions;
         (c) (U) Consideration of sponsor’s income in determining eligibility for benefits;
         (d) (U) Civil action to enforce the affidavit; and
         (e) (U) It requires certification under the penalty of perjury that the sponsor is
             aware of the legal ramifications of being a sponsor under sectionINA 213A of
             the Act.
     (2) (U) Once signed, the concluding provisions satisfy the statutory requirement that
         the sponsor must make written statement under the penalty of perjury indicating
         that the copies of the Federal income tax returns submitted with the AOSAffidavit
         of Support are true copies of the returns filed with the Internal Revenue Service.
     (3) (U) A photocopy of the signed Form I-864 may be submitted for each spouse
         and/or child of the principal beneficiary of the adjustment of status application.
         Copies of supporting documentation are not required.
i.   (U) Federal Income Tax Returns: See 9 FAM 302.8-2(B)(4) paragraph f.
j. (U) When Sponsor Cannot Provide Income Tax Returns: If the sponsor is unable to
   provide a Federal income tax return for the most recent taxable year at the time of
   the Form I-864 signing, he or she must provide a valid explanation. Failure to file
   does not excuse the sponsor from the requirement. If tax returns should have been
   filed, the affidavit will not be considered sufficient until the sponsor has done so and
   supplied the appropriate copies for consideration with Form I-864. If the declared
   income does not meet the 125 percent income requirement but the sponsor claims to
   have
   underreported his or her income, an amended return will be necessary for the
   affidavit to be considered sufficient.
     (U) NOTE: You do not have the authority to request and/or require an individual to
     pay taxes or correctly report income to the Internal Revenue Service (IRS). You may
     advise applicants or sponsors that an original or amended tax return will be required
     in order to process an immigrant visa petition to conclusion, however.
k.h. (U) Part 9 of Form I-864 Preparer Information: If someone other than the sponsor         Formatted: Indent: Hanging: 0.23", Right: 0.01",
   prepares the form on the sponsor’s behalf, the preparer must complete and sign Part        Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                              Start at: 6 + Alignment: Left + Aligned at: 0.23" +
                                                                                              Indent at: 0.23"




                                                                                                                        056
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 58 of 77




  9 of the Form I-864. The preparer’s signature is in addition to the sponsor’s
  signature and does not replace the sponsor’s obligation to sign the affidavit of
  support.
l.i. (U) Consular Posts/U.S. Citizenship and Immigration Services (USCIS) Completion of
     “Agency Use Only” Box: In adjustment cases adjudicated by posts/USCIS, you must
     complete the “agency Use Only” box on the first page of the Form I-864 or Form I-
     864-EZ864EZ. If the petitionerpetitioning sponsor does not qualify, you should check
     the box “Does not meet.” In order for the applicant to be approved, there must be in
     the file another Form I-864 that meets the requirements from a joint sponsor. In
     such a case you must check the “Meets” box, and then sign, date, and note the post
     code for location.
m.j. (U) Verification of Information:
  (1) (U) The U.S. Government may pursue verification of any information provided on
      or with Form I-864, Form I-864-EZ864EZ, Form I-864-A864A (e.g., employment,
      income, and/or assets) with the employer, financial or other institutions, the
      Internal Revenue Service, or the Social Security Administration. If the
      Department finds that a sponsor, joint sponsor, or household member has
      concealed or
  (1) misrepresented material facts concerning income, household size, or other             Formatted: Indent: Hanging: 0.37", Right: 0.01",
      material facts, we will conclude that the Affidavit of Support is not sufficient to   Numbered + Level: 2 + Numbering Style: 1, 2, 3, … +
                                                                                            Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      establish that the sponsored immigrant is not likely to become a public charge.
                                                                                            Indent at: 0.61"
  (2) (U) In this situation, the sponsor or joint sponsor may be liable for criminal
      prosecution under the general statutes relating to the submission of fraudulent
      immigration documents. Failure of the sponsor or joint sponsor to provide
      adequate evidence of income and/or assets will result in the denial of the
      application for adjustment to lawful permanent residence status.

9 FAM 302.8-2(B)(14C)(11) (U) Accepting Form I-864-W864W, Intending                         Formatted: Heading 3, Right: 0"

Immigrant’s Affidavit of Support Exemption When Alien Can Demonstrate 40
Quarters of Work Under SSA
(CT:VISA-198; 09-30-                                                                        Formatted: Heading 4
2016)483; 01-03-2018)
a. (U) 9 FAM 302.8-2(B)(2C)(1) paragraph d(3b(2) states that you must waive the Form        Formatted: Indent: Hanging: 0.25", Right: 0.01",
   I-864 requirement if the alien can demonstrate 40 quarters of earnings under the         Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                            Start at: 1 + Alignment: Left + Aligned at: 0.25" +
   Social Security Act. Any individual seeking to demonstrate the number of quarters he
                                                                                            Indent at: 0.25"
   or she has earned may request a Social Security earnings statement from the Social
   Security Administration, which shows income reported, years worked, and whether or
   not the applicant has earned 40 quarters (also known as “credits”) and therefore
   qualifies for benefits.
b. (U) Even if the applicant qualifies for a waiver of the Form I-864 affidavit
   requirement, he or she must still complete a Form I-864-W864W. Form I-864-




                                                                                                                      057
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 59 of 77




  W864W is the applicant’s signed statement that he or she has earned (or can be
  credited with) 40 quarters (credits) of coverage under the Social Security Act (SSA).
  The applicant must include SSA earnings statements with their completed Form I-
  864-W864W. Applicants may not count any quarters during which he or she received
  a means-tested public benefit. An applicant may be credited with all the qualifying
  quarters of coverage earned by their spouse during their marriage, provided that the
  applicant remains married to that spouse, or the spouse is deceased. As stated in 9
  FAM 302.8-2(B)(12) paragraph b, theThe National Visa Center (NVC) performs a
  review of documents, including AOSthe Affidavit of Support, for most consular posts.
  In those instances where the petitioner or the sponsor notifies NVC that they wish to
  use the Social Security quarters provision in lieu of a Form I-864, NVC requires
  submission of the Form I-864-W864W and the SSA earnings statement as described
  above before qualifying the case for forwarding to the post.
c. (U) If the petitioner and sponsor do not submit the Form I-864-W864W to NVC,
   indicating that they intend to use the Social Security quarters provision, NVC will
   require the Form I-864 and supporting documents, including the most recent Federal
   income tax return filed prior to the time of Form I-864 signing.

9 FAM 302.8-2(B)(15) (U) Procedures for Posting Bond
(CT:VISA-198;   09-30-2016)
a. (U) In General: See 9 FAM 302.8-2(B)(3) above.
b. (U) Submission to the Department: In the rare cases where you have to consider the
   use of a public charge bond (in cases where Form I-864 is required), you must
   consult with CA/VO/L/A for assistance, given the changing status of this area of the
   law.
c. (U) When Form I-864 is not required:
  (1) (U) The minimum bond that may be accepted is $1,000 for each alien. When a
      family unit is proceeding to the United States, a bond may be required for more
      than one member of the family. You should specify the names of the persons for
      whom the bond is being requested, as well as its amount.
  (2) (U) When a bond is required for an IV applicant who is preceding family
      members, the number of the remaining family is ordinarily not to be taken into
      account. The question of public charge, as applied to the members of the family,
      should be examined at the time the family members apply for their visas. At that
      time you should consider, among other such factors the:
       (a) (U) Permanency of employment of the preceding immigrant;
       (b) (U) Degree of responsibility taken for the family's support during the period
           of separation; and
       (c) (U) Plans set forth in the affidavit of support for their maintenance after their
           immigration.




                                                                                               058
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 60 of 77




  (3) (U) A public charge bond should be used only in marginal cases, since it is
      rarely sufficient by itself for INA 212(a)(4) purposes. A public charge bond is
      usually canceled when the alien dies, departs permanently from the United
      States, or is naturalized, provided the immigrant did not become a public charge
      prior to death, departure, or naturalization. However, a Department of Homeland
      Security/United States Citizenship and Immigration Services (DHS/USCIS) district
      director may cancel a bond at any time if the immigrant is found not likely to
      become a public charge. It will also be canceled upon review of the case
      following the fifth anniversary of the admission of the immigrant, provided the
      alien has filed Form I356, Request for Cancellation of Public Charge Bond, and the
      district director finds that the immigrant did not become a public charge prior to
      the fifth anniversary. The bond otherwise will remain in effect, until Form I-356 is
      filed and the district director renders a decision to breach or cancel the bond after
      review of the evidence supporting the form.
  (4) (U) An applicant on whose behalf a bond has been accepted should be informed
      that DHS/USCIS might require a larger bond upon arrival at a port of entry. A
      visa issued to such an alien should bear a notation regarding the filing of the
      bond. The official notification received from DHS/USCIS regarding the posting of
      the bond should be attached to the visa. When the notification is received by
      telegram, a certified copy of the telegram should be so attached.
9 FAM 302.8-2(B)(16) (U) Evidence of Sponsor’s Awareness of Obligations
(CT:VISA-198;    09-30-2016)
a. (U) In cases involving the use of Form I-134 (not Form I-864):
  (1) (U) The Department shares the responsibility for ensuring that persons who
      undertake to sponsor the immigration of aliens are informed, prior thereto, that:
       (a) (U) If the alien applies for public assistance, the sponsorship affidavit will be
           made available to the public assistance agency;
       (b) (U) Sponsors may be required to provide additional information concerning
           income and assets in connection with the alien's application for assistance;
           and
       (c) (U) A form which posts are authorized to reproduce locally, designed to
           inform such sponsors of their responsibilities and obligations under the Social
           Security Act and the Food Stamp Act, must be included in all the “Instruction
           Package for Immigrant Visa Applicants” (formerly Packets 3) as an
           attachment to Form DS-2001, Notification of Applicant Readiness.
  (2) (U) You may not accept an affidavit of support for purposes of INA 212(a)(4)
      unless the designated form concerning Social Security Insurance (SSI) benefits is
      signed by the sponsor(s) and attached to the affidavit.




                                                                                               059
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 61 of 77




 9 FAM 302.8-2(B)(17C)(12) (U) Poverty Income Guidelines 20162017                             Formatted: Heading 3, Right: 0"

 (CT:VISA-254;     11-29-
2016483;    01-03-2018) a.
(U) In General:
  (1) (U) Section 673(2) of the Omnibus Budget Reconciliation Act (OBRA) of 1981 ((U)         Formatted: Indent: Hanging: 0.37", Right: 0.01",
      Pursuant to 42 U.S.C. 9902(2)) requires) the Secretary of the Department of             Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                              Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      Health and Human Services (HHS) to updateupdates the poverty guidelines
                                                                                              Indent at: 0.61"
      annually.
  (2) (U) On January 25, 201626, 2017, HHS published its annual updates of the
      Poverty Guidelines, adjusting them on the basis of the Consumer Price Index for
      all Urban Consumers. The guidelines in this 20162017 reflect the 0.1.3 percent          Formatted: Font color: Black
      price increase between calendar years 20142015 and 20152016.                            Formatted: Font color: Black
  (3) (U) The guidelines are rounded and adjusted to standardize the differences
      between family sizes. The same calculation procedure was used this year as in
      previous years. HHS used the same calculation procedure this year as in
      previous year. These guidelines apply to all persons of all ages in the
      family/household.
  (4) (U) This simplified version of the poverty threshold used by the Bureau of Census
      to prepare statistical estimates of the number of persons and families living in
      poverty.
  (5) (U) Applicants who are required to have an Affidavit of Support filed on their          Formatted: Indent: Hanging: 0.37", Right: 0.01",
      behalf and the sponsor cannot meet the applicable minimum poverty guideline             Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                              Start at: 5 + Alignment: Left + Aligned at: 0.61" +
      threshold are inadmissible for immigrant visa issuance under INA 212(a)(4)(C).
                                                                                              Indent at: 0.61"
  (6)       (U) NOTEApplicability: The 20162017 guidelines shouldmust be considered           Formatted: Font color: Black
        in determinations of whether a Form I-864, or Form used when evaluating the
        I864/I-864-EZ submitted on or after March 1, , meets the minimum Federal
        poverty income guidelines threshold. In cases in which the sponsor has filed
        Form I-8642017. Forms files prior to March 1, 2016 consider2017 must be
        evaluated using the guidelines that were in effectplace at the time of submission.
b. (U) Annual Guidelines:
(1) (U) Minimum Income Requirements for Use in Completing Form I-864: Use                     Formatted: Indent: Left: 0", Hanging: 0.25", Right:
   whichever the table below reflects the poverty guidelines that were in effect for the 48   0.01"
   contiguous states, the District of Columbia, Puerto Rico, the U.S. Virgin Islands,
   Guam, and the Commonwealth of the Northern Mariana Islands at for the time the
   affidavitAffidavit of Support was submitted. The following figures represent the
   annual income.




                                                                                                                         060
               Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 62 of 77




(1) (U) 20162017 HHS Poverty Income Guidelines:                      Formatted: Indent: Hanging: 0.37", Right: 0.01", Space
                                                                     After: 0.85 pt, Numbered + Level: 1 + Numbering Style:
                                                                     1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                     0.61" + Indent at: 0.61"




                                                                                                061
             Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 63 of 77




          36,730    45, 912   45,920   57,400    42,230   52,787

8         40,890    51,112    51,120   63,900    47,010   58,762

For each
additional                                                $5,975
           $4,160   $5,200    5,200    6,500    $4,780
person,
add




                                                                                062
Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 64 of 77




                                                                   063
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 65 of 77




 7             37,140      46,425       46,440      58,050      42,720      53,400

 8             41,320      51,650       51,670      64,587      47,530      59,412

 For each
 additional                                                                $6,012
            $4,180         $5,225      $5,230      $6,537     $4,810
 person,
 add



     (a) (U) Effective Date: These figures represent annual income. These poverty           Formatted: Indent: Hanging: 0.37", Right: 0.01",
         guidelines remain in effect for use with Form I-864, Affidavit of Support, from    Numbered + Level: 2 + Numbering Style: a, b, c, … +
                                                                                            Start at: 1 + Alignment: Left + Aligned at: 0.97" +
         March 1, 20162017, until new guidelines go into effect in 20172018.
                                                                                            Indent at: 0.97"
     (U) Source: 81 FR 4036-4037                                                            Formatted: Font color: Black
     (b)       (U) NOTE: Families More than 8 Persons: For families/households with         Formatted: Indent: Hanging: 0.37", Right: 0.01",
           more than 8 persons, add $4,160, (180.00, 100 percent) or $5,200225 (125         Numbered + Level: 2 + Numbering Style: a, b, c, … +
                                                                                            Start at: 1 + Alignment: Left + Aligned at: 0.97" +
           percent) for each additional person for the 48 contiguous States, the District
                                                                                            Indent at: 0.97"
           of Columbia, Puerto Rico, the U.S. Virgin Islands, Guam, and the
           Commonwealth of Northern Mariana Islands. See chart above for Alaska and
           Hawaii guidelines.
     (c)       (U) Refer to the figures in orange columns (see 3, 5, and 7) when
           processing immigrant visa (IV) involving Form I-864 or Form I-864-EZ.
           Refer to the gray (see columns 2, 4, and 6) for active members of the U.S.
           Armed sponsoring spouses and children.
     (d) (U) Source: 82 FR 8831-8832
(2) (U) 2016 HHS Poverty Income Guidelines:




                                                                                                                      064
Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 66 of 77




                                                                   065
               Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 67 of 77




   (a) (U) Effective Date: These figures represent annual income. These poverty
       guidelines remain in effect for use with Form I-864 from March 1, 2016,
       until new guidelines go into effect in 2017.
   (b) (U) Families of 8 or More: For families/households with more than 8 persons,
       add $4,160, (100 percent) or $5,200 (125 percent) for each
       additional person for the 48 contiguous States, the District of Columbia,         Formatted: Indent: Left: 0.98", Right: 0.01"
       Puerto Rico, the U.S. Virgin Islands, Guam, and the Commonwealth of
       Northern Mariana Islands. See chart above for Alaska and Hawaii guidelines.
   (c) (U) Refer to the figures in orange columns (see 3, 5, and 7) when processing      Formatted: Indent: Hanging: 0.37", Right: 0.01",
       immigrant visa (IV) involving Form I-864 or Form I-864-EZ. Refer to the           Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                         Start at: 1 + Alignment: Left + Aligned at: 0.97" +
       gray (see columns 2, 4, and 6) for active members of the U.S. Armed
                                                                                         Indent at: 0.97"
       sponsoring spouses and children.
   (U) Consider the “totality of circumstances” including the applicant’s age, health,
   and education. You can deny visa issuance under INA 212 (a)(4)(C) if the
   applicant appears likely to become public charge despite meeting the poverty
   guidelines. However, “totality of circumstances” cannot serve as the basis for
   overcoming Section 212(a)(4) if the poverty guidelines are not met.


   (d) (U) Source: 81 FR 4036-4037
(3) (U) 2015 HHS Poverty Income Guidelines:                                              Formatted: Indent: Left: 0.25", Right: 0.01", Space
                                                                                         After: 0.85 pt




                                                                                                                    066
          Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 68 of 77




Column 1 Column 2    Column 3 Column 4   Column 5 Column 6   Column 7


          48
          Contiguous           Alaska              Hawaii
Size of
          States and
Family
          D.C.       125       100       125       100
Unit
          100        percent   percent   percent   percent   125
          percent                                            percent


          For all    For all   For all   For all   For all




                                                                             067
             Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 69 of 77




(a) (U) Effective Date: These poverty guidelines remain in effect for use with      Formatted: Indent: Hanging: 0.37", Right: 0.01",
    Form I-864 from March 1, 2015 until new guidelines go into effect in 2016.      Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                    Start at: 1 + Alignment: Left + Aligned at: 0.97" +
(U) Source: 80 FR 3236-3237 [Published by HHS January 22, 2015.]                    Indent at: 0.97"

          (U) NOTEFamilies of 8 or More: For families/households with more than     Formatted: Indent: Left: 0.98", Right: 0.01"
      8 persons, add $4,160, (100 percent) or $5,200 (125 percent) for each
      additional person for the 48 contiguous States, the District of Columbia,
      Puerto Rico, the U.S. Virgin Islands, Guam, and the Commonwealth of
      Northern Mariana Islands. See chart above for Alaska and Hawaii guidelines.
(b)




                                                                                                               068
                   Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 70 of 77




           additional person for the 48 contiguous States, the District of Columbia,
           Puerto Rico, the U.S. Virgin Islands, Guam, and the Commonwealth of
           Northern Mariana Islands. See chart above for Alaska and Hawaii
           guidelines.
      (c) (U) Refer to the figures in orange columns (see 3, 5, and 7) when processing       Formatted: Indent: Hanging: 0.37", Right: 0.01",
          immigrant visa (IV) involving Form I-864 or Form I-864-EZ. Refer to the            Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                             Start at: 1 + Alignment: Left + Aligned at: 0.97" +
          gray (see columns 2,4, and 6) for active members of the U.S. Armed
                                                                                             Indent at: 0.97"
          sponsoring spouses and children.
      (U) Consider the “totality of circumstances” including the applicant’s age, health,
      and education. You can deny visa issuance under INA 212 (a)(4)(C) if the
      applicant appears likely to become public charge despite meeting the poverty
      guidelines. However, “totality of circumstances” cannot serve as the basis for
      overcoming Section 212(a)(4) if the poverty guidelines are not met.
      (d) (U) Source: 80 FR 3236-3237 [January 22, 2015.]
c. c. (U) Important Notice For Sponsors: Read the following section before submitting
   Form I-864, or Form I-864-EZ.
  (1) (U) Who needs Form I-864, Affidavit of Support under Section 213A of the Act?
      Applicants for family-based immigrant visa (IV) categories, including
       biological and adopted children of U.S. citizens who are not eligible for automatic
       naturalization upon admission as a legal permanent resident:
       (a) (U) Any alien classified IR-2 based on a stepparent-stepchild    relationship
           with a U.S. citizen;
       (b) (U) Any alien classified IR-2 who will be age 18 or over upon admission to
           the United States as a lawful resident;
       (c) (U) Any alien classified IR-2 who will not be taking up residence in the United
           States;
       (d) (U) Any alien classified IR-2 who will not be residing with, and in the legal
           custody of, the U.S. citizen;
       (e) (U) Orphans adopted abroad by U.S. citizen (IR-3/IR-4); and
       (f) (U) Applicants for employment-based immigrant visas where a relative filed
           the immigrant visa petition or have a five percent or greater ownership
           interest in the business that filed the petition.
  (2) (U) Which Applicants for Family-based Immigrant Visas Do Not Need the form I-
      864, or Form I-864-EZ, Affidavit of Support under Section 213A Of the Act?
      Applicants meeting the criteria below are not required to submit I-864 or I-864-
      EZ Affidavits of Support, but must submit Forms I-864-W, to demonstrate an
      exemption from the affidavit of support requirement:
       (a) (U) Biological (natural-born, in or out of wedlock) children of U.S. citizens
           (IR2 immigrant visa (IV) category), provided the child will be admitted to the




                                                                                                                       069
                      Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 71 of 77




              United States while under the age of 18 and will reside in the United States
              with, and in the custody of, the U.S. citizen parent;
          (b) (U) Self-petitioning widow or widower and battered spouses and children;
          (c) (U) An adopted child classified IR-2 who satisfies the requirement of INA
              101(b)(1)(E) with respect to U.S. citizen parent; provided the child will be
              admitted to the United States while under age 18 and will reside in the
              United States with, and in the custody of, the adoptive U.S. citizen parent;
          (d) (U) Orphans adopted abroad by U.S. citizen (IR-3/IR-4 immigrant visa (IV)
              category) with a full and final adoption, who will be admitted to the United
              States while under age 18 and will reside in the United States with, and in
              the custody of, the adoptive U.S. citizen parent; or
          (e) (U) Immigrants who have already worked or can be credited with 40
              qualifying quarters of work as defined in Title II of the Social Security Act
              (SSA).
d. (U) Checklist for preparing the Form I-864, or Form I-864-EZ, Affidavit of Support
   under Section 213A of the Act
      (1) (U) Documents must be submitted in the following order:
          (a) (U) Petitioner's Documents—Form I-864. The petitioner in family-based
              immigrants, or the employment-based immigrants where a relative filed the
              petition or has ownership interest (5% or more) in the petitioning entity, or a
              joint Additional Assets: If the sponsor must complete a Form I-864.
          (b) (U) For Form I-864, all pages in correct order, 1, 2, 3, 4, 5, 6, 7, 8 and 9
              are stapled together; for Form I-864-EZ; 1, 2 3 4, and 5 are stapled
              together. Please see instructions for Form I-864-EZ.
          (c) (U) Each page filled out completely.
          (d) (U) Part 8 (Form I-864) or Part 6 (Form I-864-EZ) signed by the petitioner
              (for employment cases, by the relative) (not required to be notarized).
              (e)(i) (U) Photocopy or Internal Revenue Service (IRS) transcript of the most       Formatted: Indent: Left: 0.98", Hanging: 0.48", Right:
                     recent Federal tax return with all supporting schedules that the sponsor     0.01", Numbered + Level: 4 + Numbering Style: i, ii, iii,
                                                                                                  … + Start at: 1 + Alignment: Left + Aligned at: 1.46" +
                     had filed prior to the time of Affidavit of Support (AOS) signing. The
                                                                                                  Indent at: 1.46"
                     return must have all pages in the correct order and must be stapled
                     together.
              (f)(i) (U) If you did not have to file a tax return, attach a written explanation
                     and a copy of the instructions from the IRS publication that shows you
                     was not obligated to file. (For information on most income tax
                     obligations visit the IRS Web site.)
          (g) (U) Ifneeds to use additional assets are needed to meet the minimum income
              requirement:
(i)      (U) Amount of assets required. In order to qualify using the assets, the total net
      value of all assets must generally equal at least five times the difference between the




                                                                                                                              070
                  Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 72 of 77




  sponsor’s total household income and the minimum income requirement of the
  current year.
(1)
  (U) Example for a Household of 4:                                                         Formatted: Indent: Left: 0.25", Right: 0.01", Space
                125% Poverty Guideline (48                                                  After: 0.85 pt
                    Contiguous States, District of                                          Formatted: Indent: Left: 0", Hanging: 0.25"
                                                   $30,375
                    Columbia, Puerto Rico, the                                              Formatted Table
                                                   (2016750.00
                U.S.                                                                        Formatted: Justified
                                                   (2017)
                     Virgin Islands, and
                    Guam)                                                                   Formatted: Indent: Left: 0.25"

                 Sponsor’s Income                  $40,500.0022,000

                 Difference                        $10,125.008,750

                 Multiply by 5                     X5

                 Minimum Required Net Value of     $50,625.0043,750                         Formatted: Indent: Left: 0", Hanging: 0.25"
                    Assets
(2)
      (U) Exceptions: There are two exceptions, however: to this general rule.
      (a) Exception 1: If the adjustment of status applicant intends to immigrate as a      Formatted: Indent: Hanging: 0.37", Right: 0.01", Space
          spouse of a U.S. citizen or the child of a U.S. citizen who will not become a     After: 11.4 pt, Numbered + Level: 2 + Numbering Style:
                                                                                            a, b, c, … + Start at: 1 + Alignment: Left + Aligned at:
          citizen under section 320 of the Act because the child has already reached his
                                                                                            0.97" + Indent at: 0.97"
          or her 18th birthday, the “significant assets” requirement will be satisfied if
          the assets equal three times, rather than five times, the difference between
          the applicable income threshold and the actual household income. The chart
          below is an example for a household size of 4:

                 125% Poverty Guideline            $30,750 (2017)

                 Sponsor’s Income                  $22,000

                 Difference                        $8,750

                 Multiply by 3                     X3

                 Minimum Required Net Value of      $26,250
                    Assets

          (U) Example for a Household size of 4:

                   125% Poverty Guideline            $30,375 (2016)

                   Sponsor’s Income                  $40,500.00




                                                                                                                       071
                  Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 73 of 77




                   Difference                        $10,125.00

                   Multiply by 3                     X3

                   Minimum Required Net Value of $30,375.00
                   Assets
    (b)       (U) Exception 2: If the adjustment of status applicant intends to              Formatted: Indent: Hanging: 0.37", Right: 0.01", Space
          immigrate as an IR-4 or IH-4 immigrant (orphans or Hague Convention                After: 11.4 pt, Numbered + Level: 2 + Numbering Style:
                                                                                             a, b, c, … + Start at: 1 + Alignment: Left + Aligned at:
          adoptees coming to the United States for adoption), the parents’ assets only
                                                                                             0.97" + Indent at: 0.97"
          need to equal or exceed the difference between the applicable income
          threshold and the actual household income.       (U) ExampleThe chart
          below is an example of for a Householdhousehold size of 4:


                   125% Poverty Guideline            $30,375 (2016)

                   Sponsor’s Income                  $35,500.00

                   Difference (Minimum Required      $5,125.00
                   Net Value of Assets)
                125% Poverty Guideline              $30,750 (2017)

                Sponsor’s Income                    $22,000

                Difference (Minimum Required         $8,750
                   Net Value of Assets)
(ii) (3) (U) Providing Additional Assets: If the sponsor is using additional assets          Formatted: Indent: Left: 0.62", Right: 0.29", No bullets
     to meet the income level requirements, the sponsor must present the                     or numbering
     following: (a) (U) Evidence of ownership, location, and the value of each
     asset;
          (iii) (U) Evidence of liens, mortgages, and liabilities for each asset (if any);
    (b)    and                                                                               Formatted: Indent: Hanging: 0.37", Right: 0.01",
                                                                                             Numbered + Level: 2 + Numbering Style: a, b, c, … +
    (iv)(c)    (U) When required under 9 FAM 302.8-2(B)(c)(4) paragraph b(3),                Start at: 2 + Alignment: Left + Aligned at: 0.97" +
         evidence of current employment or self-employment, such as a recent pay             Indent at: 0.97"
         statement or a statement from your employer on business stationery,                 Formatted: Font color: Black
         showing the beginning date of employment, type of work performed, and
                                                                                             Formatted: No underline, Underline color: Auto, Font
         salary or wages paid.                                                               color: Black




                                                                                                                        072
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 74 of 77




  9 FAM 302.8-2(C)(13) (U) Checklist for Preparing the Affidavit of Support
  (CT:VISA-483;    01-03-
2018)
a. (U) Documents must be submitted in the following order:
       (a) (U) Proper Affidavit of Support:
           (i)    Form I-864: All pages, completely filled out, in correct order (pages 1,
                  2,3, 4, 5, 6, 7, 8, 9 10, 11 and 12) stapled together and part 8 signed
                  as appropriate.
           (ii)   Form I-864-EZ: All pages, completely filled out in correct order
                  (pages1, 2 3 4, 5, 6, and 7) stapled together and part 6 signed as
                  appropriate.
       (b) (U) Most Recent Federal Tax Return:
           (i)    (U) Photocopy or Internal Revenue Service (IRS) transcript of the most       Formatted: Indent: Left: 0.98", Hanging: 0.48", Right:
                  recent Federal tax return with all supporting schedules that the sponsor     0.01", Numbered + Level: 4 + Numbering Style: i, ii, iii,
                                                                                               … + Start at: 1 + Alignment: Left + Aligned at: 1.46" +
                  had filed prior to the time of Affidavit of Support signing. The return
                                                                                               Indent at: 1.46"
                  must have all pages in the correct order and must be stapled together.
           (ii)   (U) If the sponsor did not have to file a tax return, the sponsor should
                  attach a written explanation and a copy of the instructions from the IRS
                  publication that shows the sponsor was not obligated to file. (For
                  information on most income tax obligations visit the IRS Web site.)
e. (U) Joint Sponsors (if required):
  (1) (U) Form I-864:
       (a) (U) Must be completed by a joint sponsor if the petitioner or substitute
           sponsor cannot demonstrate the ability to maintain a household income of at
           least 125 percent (or 100 percent when applicable of the Federal Poverty
           Guidelines).
       (b) (U) The intending immigrant may meet the Affidavit of Support requirement
           by obtaining a joint sponsor who is willing to accept joint and several liability
           with the principal sponsor as to the obligation to provide support to the
           sponsored alien during the period that the Affidavit is enforceable.
       (c) (U) 8 CFR 213a(2)(iii)(C) allow but do not require two joint sponsors per
           family unit intending to immigrate based on the same petition.
       (U) (c) (U) Additional Assets: If required, proof of additional assets, as described
            in 9 FAM 302.8-2(C)(10) paragraph c above.
(2)b. (U) Joint Sponsor: The joint sponsor: Must must meet the same qualifications as          Formatted: Indent: Hanging: 0.25", Right: 0.01",
   the petitioner and submit the same documentation as noted in paragraph a,                   Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                               Start at: 1 + Alignment: Left + Aligned at: 0.25" +
   Petitioner’s Documents1, above.
                                                                                               Indent at: 0.25"
  (U) NOTE: The petitioner must also submit a Form I-864.




                                                                                                                           073
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 75 of 77




  f. (U) Household Members Whose Income864A: If the income and Assetsassets of
   a household member are to be considered:
(1)c. (U) A when reviewing the income level, a separate Form I-864-A864A, Contract           Formatted: Indent: Hanging: 0.25", Right: 0.01",
   Between Sponsor and Household Member, must be completed for each household                Numbered + Level: 1 + Numbering Style: a, b, c, … +
                                                                                             Start at: 1 + Alignment: Left + Aligned at: 0.25" +
   member whose income and assets are to be considered.
                                                                                             Indent at: 0.25"
  (2)(1)    (U) Each page must be filled out completely and stapled together.
  (3)(2) (U) All tax, employment, and asset documents must be assembled in the
      same manner as the sponsor's (see above) and attached to the correct Form I-
      864-A864A, Contract Between Sponsor and Household Member.
  (4)(3)    (U) Part 1 Information on the Household Member.
  (5)(4) (U) Part 2 Your (the household Member's) Relationship to the Sponsor must
      be completed by sponsor.
  (6)(5) (U) Part 3 Your (the Household Member's) Employment and Income must be
      completed by the household member.
g.d.   (U) Documents for the Principal Immigrant and Accompanying Dependents:
  (1) (U) Principal Applicant:
        (a) (U) Original or copy of Form I-864 and Form I-864-A864A, Contract Between
            Sponsor and Household Member (if needed); must be signed (not required to
            be notarized).
        (b) (U) The sponsor's most recent Federal income tax return filed prior to the
            time of Form I-864 signing is needed for each principal immigrant.
  (2) (U) Accompanying Dependents:
        (a) (U) Accompanying dependents, if listed on the original Form I-864 affidavit of
            support submitted for the principal applicant and accompanying the principal
            applicant (traveling and entering the United States at the same time) may
            submit and travel together on one complete set of signed documents (not
            required to be notarized): Form I-864 and Form I-864-A864A, Contract
            Between Sponsor and Household Member, if needed.
        (b) (U) Accompanying dependents, if travelling together with the principal
            applicant, may submit copies of the principal's Form I-864 and Form I-864-A
            (photocopied signatures are acceptable.)
        (c) (U) Copies of supporting documents are not required for dependents applying
            for visas or adjustment of status together with the principal immigrant.
  (3) (U) Follow to join dependents (travelling separately from the principal applicant
      and entering after the principal, or following to join a principal applicant who has
      adjusted status in the United States) must submit a signed original affidavit of
      support from the sponsor, along with a complete set of supporting documents.
      Follow to join dependents may not submit a A photocopy of the affidavit of
      support previously submitted by the principal applicant. is acceptable.




                                                                                                                       074
                  Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 76 of 77




 9 FAM 302.8-2(B)(18D) (U) Aliens Exempt from INA 212(a)(4)
  (CT:VISA-198;   09-30-
2016)
(U) The following visa classes are exempt from INA 212(a)(4):                              Formatted: Right: 0.01"

  (1) (U) Nonimmigrants who qualify under INA 101(a)(15)(A) or INA 101(a)(15)(G),          Formatted: Indent: Hanging: 0.37", Right: 0.01",
      who are exempt from the public charge provisions of the law under INA 102            Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                           Start at: 1 + Alignment: Left + Aligned at: 0.61" +
      (other than those classifiable as A-3 or G-5);
                                                                                           Indent at: 0.61"
  (2)(1)   (U) Nonimmigrants who qualify under INA 101(a)(15)(T);
  (3)(1)   (U) Nonimmigrants who qualify under INA 101(a)(15)(U);
  (4)(1)   (U) VAWA self-petitioners; and
  (5)(1) (U) Qualified aliens described in section 431(c) of the Personal Responsibility
      and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(c)).


9 FAM 302.8-2(C) (U) Advisory Opinions                                                     Formatted: Heading 2

(CT:VISA-1; 11-XX-XXXXXXX;
01-03-2018)




                                                                                                                     075
                    Case 1:18-cv-03636-ELH Document 1-1 Filed 11/28/18 Page 77 of 77




(U) An AO is not required for a potential INA 212(a)(4) ineligibility; however, if you
have a question about the interpretation or application of law or regulation, you may          Formatted: Right: 0.01", Space After: 20.95 pt
request an AO from CA/VO/L/A.                                                                  Formatted: Right: 0.49", Top: 0.4", Bottom: 0.4"



9 FAM 302.8-2(DE) (U) Waiver                                                                   Formatted: Heading 2


9 FAM 302.8-2(DE)(1) (U) Waivers for Immigrants                                                Formatted: Heading 3, Right: 0"

(CT:VISA-1; 11-XX-XXXXXXX;                                                                     Formatted: Heading 4
01-03-2018)
(U) No waiver is available for immigrants ineligible under INA 212(a)(4). Applicants           Formatted: Right: 0.01", Space After: 0 pt
may overcome the finding by presenting evidence to convince you that the
inadmissibility no longer applies. While there are provisions for overcoming the
inadmissibility by posting a bond or undertaking with DHS, the applicant is still subject to
Affidavit of Support (AOS) and income requirements. Consequently, there are few
circumstances in which a bond would be offered as an alternative to the AOSAffidavit of
Support.
9 FAM 302.8-2(DE)(2) (U) Waivers for Nonimmigrants                                             Formatted: Heading 3, Right: 0"

(CT:VISA-1; 11-XX-XXXXXXX;                                                                     Formatted: Heading 4
01-03-2018)
(U) NoWhile a waiver is availablelegally permissible for nonimmigrants ineligible under        Formatted: Right: 0.01", Space After: 20.95 pt
INA 212(a)(4). The refusal ), consular officers should generally not recommend for an
NIV waiver an applicant who is ineligible on this ground as a matter of policy. In almost
all cases, an NIV applicant who is ineligible under INA 212(a)(4) will likely also be
ineligible under INA 214(b), which is not waivable. Both grounds of refusal may be
overcome. Typically, refusals are overcome if an applicant presents evidence that
convinces the consular officer that the inadmissibility no longer applies.


9 FAM 302.8-2(EF) Unavailable                                                                  Formatted: Heading 2


9 FAM 302.8-2(EF)(1) Unavailable                                                               Formatted: Heading 3, Right: 0"

(CT:VISA-198; 09-30-2016)
483; 01-03-2018)
Unavailable.                                                                                   Formatted: Indent: Left: 0", First line: 0", Right: 0.01",
                                                                                               Space After: 19.25 pt, Line spacing: single

9 FAM 302.8-2(EF)(2) Unavailable                                                               Formatted: Heading 3, Right: 0"

(CT:VISA-198; 09-30-2016)
483; 01-03-2018)
Unavailable.
                                                                                               Formatted: Right: 0.01", Line spacing: single




                                                                                                                           076
